

ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT, dated as of the 14th day of July, 2006 (the
“Agreement”), is entered into by and among Tactical Air Defense Services, Inc.
(“Parent”), Genesis Aviation Acquisition Inc., Resource Financial Aviation
Holdings Inc., and OneSource Aviation Acquisition Inc. each a Nevada corporation
and wholly owned subsidiary of Parent (each a “Subsidiary”, the Subsidiaries and
Parent are each sometimes referred to herein as a “Purchaser”) as Purchasers and
AeroGroup Incorporated, a Utah corporation (“AeroGroup”) and its wholly owned
subsidiaries, Genesis Acquisition, Inc., Resource Financial Holdings
Acquisition, Inc., and OneSource Acquisition, Inc., each a Delaware corporation,
as sellers (each individually a “Seller Subsidiary”, the Seller Subsidiaries and
AeroGroup each being sometimes referred to herein as a “Seller”).
 
RECITALS
 
A. The Sellers own certain military training aircraft, flight simulators,
intellectual property and other assets intended for use in civilian training of
military pilots and providing certain kinds of military aviation support and
research (the “Business”).
 
B. The Sellers desire to sell to the Purchasers, and the Purchasers desire to
purchase from the Sellers, certain assets relating to the Business, as further
delineated on the schedules hereto(the “Purchased Assets”), on the terms and
conditions hereinafter set forth.
 
C. The Purchaser Parent has agreed to assume certain liabilities of Sellers
associated with the Business, which liabilities are specified in Section 1(d)
below;
 
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, in
consideration of the foregoing recitals and the mutual promises, covenants and
representations herein contained, hereby agree as follows:
 
1.  Purchase and Sale of Assets.
 
(a)  Purchased Assets. Upon the terms and subject to the conditions set forth
herein, at the Closing (as defined below), the Sellers shall sell, assign,
transfer, convey and deliver to Parent, and Parent shall acquire from the
Sellers (or cause the appropriate Subsidiary to acquire), all right, title and
interest in and to the following assets and properties of Sellers, which assets
shall be allocated among the Purchasers as indicated on the schedules attached
hereto: 
 
(i)  Contracts. All rights and interests in, to and under the agreements and
contracts relating to the Business which are enumerated and set forth in
Schedule (a)(i) (the “Contracts”); provided, however, that Purchasers shall not
be obligated to assume or perform any obligation or liability of Sellers
pursuant to any contract or agreement except in accordance with Section 1(d)
below.
 
(ii)  Intellectual Property. The term “Intellectual Property” shall mean all of
Sellers’ intellectual property rights that are owned by or licensed to Sellers
throughout the world, including, without limitation, all patents and
applications therefore, all continuations as partial/divisional continuations
thereon, know-how, unpatented inventions, plans, procedures, developments, trade
secrets, formulas, marks, business and marketing plans, including, all copyright
registrations, all other copyrights (registered and unregistered) and copyright
applications, trademarks and trademark applications, photographs, artwork,
illustrations, diagrams, service marks and applications therefore, all other
intellectual property rights as set forth on Schedule 1(a)(ii), all names, trade
names and applications therefore, and all names, fictitious names, logos, and
slogans used by Sellers, the name(s) and names used by Sellers, including,
without limitation, the Intellectual Property set forth on Schedule 1(a)(ii),
hereto and any other intellectual property owned or transferable by Seller, in
each case, wherever in the world that said rights or Intellectual Property may
exist. whether such Intellectual Property rights are registered or not, and
whether or not such Intellectual Property rights exist in common law, contract
or by statute. Notwithstanding the forgoing, AeroGroup may continue, on a
non-exclusive basis, to use the name “AeroGroup” other then in connection with
the Business or with anything competitive with it.
 

--------------------------------------------------------------------------------


 
(iii)  Licenses, Permits, and Approvals. All of Sellers’ worldwide licenses,
permits, approvals, and authorizations of whatsoever kind and type, governmental
or private, rights and licenses, issued, applied for, or pending, used in the
conduct of or relating to the Business or in connection with any of Seller’s
Intellectual Property, (the "Licenses and Permits").
 
(iv)  Books and Records. All of Seller's books and records with respect to the
Purchased Assets and Business including, without limitation, operating
handbooks, training manuals, drawings, flowcharts, charts, research, data,
illustrations, teaching aids, manuals, and other technical papers (provided,
however, that access to such records shall be provided to Buyer upon written
request).
 
(v)  Confidential Information. All Computer programs and software developments,
improvements, processes, techniques, methods, trade secrets and confidential
information of any nature whatsoever pertaining to the Business or to the assets
or properties of Sellers to be transferred pursuant to this Agreement,
including, without limitation, all software and computer programs or data used
in any aircraft, avionics, simulator or simulation software for whatever
purpose.
 
(vi)  Rights. All rights (but not obligations) of Sellers under any agreement,
purchase agreement, bill of sale, appraisal, or instrument used in connection
with Sellers’ acquisition, financing, leasing or use of any of the Purchased
Assets and any and all express or implied warranties from its suppliers,
manufacturers, parts suppliers (OEM or otherwise) or of any person performing
maintenance, renovations or modifications on any Purchased Asset.
 
(vii)  Furnishings and Equipment. All equipment, furniture, fixtures, spare
parts, furnishings, vehicles, office equipment, telephones, telephone numbers,
and all other tangible and intangible personal property, wherever located, owned
by Seller and used or intended for use by it in connection with the Business as
set forth on Schedule 1(a)(ix).
 
- 2 -

--------------------------------------------------------------------------------


 
(viii)  Aircraft. All of the aircraft set forth on Schedule 1(a)(x) and all
related parts, avionics, manuals, flight logs, maintenance logs, engine logs,
avionics or other logs or records, permits, rights to import, export or operate,
airworthiness or similar certificates, registrations, radio registrations or
operator permits, operating handbooks, pilot operating handbooks or manuals and
all rights and accessories relating to any of the foregoing, or any waivers
granted by any government agency or other person from the requirements to obtain
or maintain any of the forgoing.
 
(ix)  Flight Simulators. All of the flight training simulators and apparatus set
forth on Schedule 1(a)(xi) and all related parts or spare parts, computers,
processors, hardware, software, warranties, outlines, controllers, teaching
aids, licenses, permits and accessories, relating thereto.
 
(x)  Insurance Policies. All insurance policies and proceeds thereof, including
without limitation, those policies insuring the Business or any of its
affiliates, or any of the Purchased Assets against loss, damage, fire, theft, or
any other damages or liabilities caused by the Sellers, their agents or
affiliates, and any proceeds of such policies whether the claims arise prior to
or after the date of Closing.
 
(xi)  Leases. All leases or subleases as set forth on Schedule 1(a)(xiii) (the
“Leases”).
 
(b)  Excluded Assets. Sellers shall not sell, nor shall Purchasers purchase or
have any right in, any assets other than the Purchased Assets specifically
delineated in Section 1(a) above and in the related Schedules and, other than as
specifically set forth in Section 1(d) and Section 12 below, Purchasers shall
not, and shall not be required to, assume or be obligated to pay, discharge or
perform, any debts, liabilities, adverse claims or obligations of any kind or
nature whatsoever of the Sellers, whether in connection with the Purchased
Assets or otherwise, and whether arising before or after the consummation of the
transactions contemplated herein, or bear any cost or charge with respect
thereto, other than as provided in writing.
 
(c)  Sale Free and Clear of all Claims, Liens and Encumbrances.  The Purchased
Assets shall be sold, transferred, conveyed and assigned to the Purchasers on
the Closing Date, free and clear of all claims, liens, security interests, and
encumbrances, other than (i) with respect to certain of the assumed liabilities
set forth in Section 1(d) below, and (ii) other encumbrances and restrictions on
ownership, operation or transferability of military apparatus as more fully set
forth in Section 4(e) below.
 
(d)  Assumed Liabilities.At the Closing, and as part of the consideration
comprising the Purchase Price, the Parent shall assume and thereafter pay and
satisfy (or cause to be satisfied) as they become due (and relieve and discharge
Sellers from any obligations to pay or satisfy), only those obligations and
indebtedness set forth as follows (the “Assumed Liabilities”):
 
(i)  Cambar Loan. The purchase money loan owed to Cambar Associates, Inc. in the
initial principal amount of $2,200,000 and all unpaid interest thereon (the
“Cambar Note”), becoming payable on December 30, 2008, which Cambar Note shall
be convertible subject to its terms at $.50 per share of the Parent’s common
stock, par value $.001 per share (the “Common Stock”).
 
- 3 -

--------------------------------------------------------------------------------


 
(ii)  Secured Daniels Debt. The convertible debt in the initial principal amount
of $1,200,000 (the “Secured Daniels Note”) owed to Mark T. Daniels (“Daniels”),
which shall be secured by a first priority lien on the assets of the Purchasers
and becoming convertible into Common Stock at a conversion price of $.50 of
principal and interest converted for each share of Common Stock.
 
(iii)  Investor Debt. The various unsecured, convertible promissory notes issued
to investors (the “Investors”) listed on Schedule 1(d)(iii) along with all
outstanding interest thereon (the “Investor Notes”), which Investor Notes shall
each automatically be deemed convertible loans of the Parent in accordance with
their terms and in the principal amounts as set forth on Schedule 1(d)(iii)
which Investor Notes shall become convertible into Common Stock of Parent at the
rates and conversion prices set forth on Schedule 1(d)(iii).
 
(iv)  Investor Warrants. The various warrants issued to the Investors and other
persons listed on Schedule 1(d)(iv) (the “Investor Warrants”), which Investor
Warrants shall automatically be deemed warrants to purchase such number of
shares of Common Stock of the Parent, and at such exercise prices as set forth
on Schedule 1(d)(iv).
 
(v)  Wage Indebtedness. The indebtedness to former consultants, employees or
independent contractors resulting from unpaid wages and fees, owed to the
persons set forth on Schedule 1(d)(v) (the “Employee Debt”) in such amounts and
containing such other provisions for interest and conversion as set forth
opposite their names on Schedule 1(d)(v). 
 
(vi)  Contracts. The rights, obligations and liabilities of the Sellers relating
to the Contracts.
 
(vii)  Leases. The obligations and liabilities of AeroGroup relating to the
Leases.
 
2.  Purchase Price and Payment.
 
(a)  Purchase Price. In consideration for the Purchased Assets and the other
covenants, warranties and representations made herein, the Parent shall
collectively pay the following consideration at the Closing (the "Purchase
Price"):
 
(i)  the Parent shall issue 14,989,800 restricted shares Common Stock to
AeroGroup.
 
(ii)  the Parent shall assume the Assumed Liabilities.
 
(b)  Taxes. Following the Closing, the Purchasers will collectively prepare (and
the Sellers may review) IRS Form 8594, and any other notice or filing required
pursuant to Section 1060 of the Internal Revenue Code of 1986, as amended. The
parties hereto agree to execute and file the IRS Form 8594 prepared by the
Purchasers (as reviewed and reasonably approved by the Sellers) and such other
forms, notices and filings as required by applicable laws. The parties have
agreed to allocate the Purchase Price among the Purchased Assets at or before
Closing in a fashion that causes the least tax liabilities. 
 
- 4 -

--------------------------------------------------------------------------------


 
3.  Closing.
 
The closing of the transactions contemplated herein (the “Closing”) shall be
held at the offices of Hodgson Russ LLP, 60 East 42nd Street, 37th Floor, New
York, New York 10165, at 10:00 a.m. (local time) on the earlier of the fifth
business day after the satisfaction or waiver of the conditions set forth in
Sections 7 and 8 hereof, or on such other date as may be agreed upon by the
parties (the date on which the Closing actually takes place shall be referred to
as the “Closing Date”); provided, that if the Closing shall not have occurred
within 75 days after the date that this Agreement is first entered into as
indicated above (the “Termination Date”), either party shall be entitled to
terminate this Agreement without any liability whatsoever to any party. However,
in the event a party shall have caused a delay in closing the transaction
contemplated hereby by its failure to perform any covenant hereunder, such party
shall not be entitled to terminate this Agreement as provided herein until the
expiration of a period following such date corresponding to the period of the
delay so caused. The Closing shall be deemed effective as of the opening of
business on the Closing Date. The Termination Date may only be extended by
consent of AeroGroup and Parent.
 
4.  Representations and Warranties of Sellers.
 
As an inducement to Purchasers to enter into this Agreement and to consummate
the transactions contemplated hereby, each Seller represents and warrants as of
the date hereof and at the Closing Date as follows:
 
(a)  Seller Subsidiary is a corporation duly organized, validly existing and in
good standing under the laws of the state of Delaware. AeroGroup is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Utah. Seller has the power and the authority and all licenses
and permits required by governmental authorities to own and operate its assets
and carry on its business as now being conducted. AeroGroup does not have any
subsidiaries other then Subsidiary Sellers and Subsidiary Sellers do not own
beneficially or of record any equity interest in any corporation, company,
partnership or other business organization or entity. Sellers do not have any
indebtedness or liabilities owed to any person other then the Assumed
Liabilities.
 
(b)  Seller has the requisite power and authority to execute and perform this
Agreement and all other agreements, documents and instruments to be entered into
in connection with the transactions contemplated hereby.
 
(c)  AeroGroup is the sole stockholders of Subsidiary Sellers. The execution,
delivery and performance of this Agreement and all other agreements to be
entered into in connection with the transactions contemplated hereby have been
duly authorized by the board of directors of Seller and by AeroGroup as the sole
stockholder of the Subsidiary Sellers and do not violate or conflict with any
provisions of the Certificate of Incorporation or Bylaws of any Seller or any
agreement, instrument, law, order or regulation to which any Seller is a party
or by which Seller is bound. No consent, approval or authorization of, or filing
with or notification to, any lender (other then certain creditors with respect
to the Assumed Liabilities), security holder, governmental agency or other
person or entity is required by Seller or in connection with the execution,
delivery and performance by the Seller of this Agreement and the consummation of
the transactions contemplated hereby.
 
- 5 -

--------------------------------------------------------------------------------


 
(d)  This Agreement, and all other instruments delivered by Seller in connection
herewith or to be delivered by Seller at Closing, have been duly executed and
delivered by the Seller and are legal, valid and binding obligations of Seller,
enforceable in accordance with their respective terms.
 
(e)  The Seller is the owner of and has good, valid and marketable title to the
Purchased Assets which are indicated as being owned and transferred herein by
such Seller on schedules hereto, free and clear of all liens other then liens
relating to the Secured Daniels Note. Notwithstanding the foregoing, the parties
understand that the assumption of the contracts, and the ownership, importation,
exportation and operation of certain of the Purchased Assets requires ATF, CCR
and ICAT permits and licenses (as well as permits from various agencies of
foreign governments) which are the responsibilities of the respective parties
herein.
 
(f)  Seller does not have any knowledge of any action, suit, litigation or
proceeding pending or threatened against it or otherwise or relating to the
Purchased Assets or Business, nor does Seller know of any basis for any such
action, or of any governmental investigation relating to the Purchased Assets or
the Business.
 
(g)  Seller does not have knowledge of any order, writ, injunction or decree
that has been issued by, or requested of, any court or governmental agency which
is against, or binding on Seller which may affect, limit or control the
Purchased Assets or Purchasers’ use thereof.
 
(h)  Seller has obtained all required approvals or authorizations of this
Agreement and any other agreements to be entered into in connection with the
transactions contemplated hereby which are required by law or otherwise in order
to make this Agreement or any other agreements entered into in connection with
the transactions contemplated hereby binding upon Seller (subject to the
requisite filings with the Federal Aviation Administration and similar foreign
aviation authorities which are necessary in order to effect transfer of title,
which actions and filings have been initiated at or prior to Closing).
 
(i)  There are no liens for any federal, state, county or local franchise,
income, excise, property, business, sales, commercial rent, employment or other
taxes upon the Purchased Assets. Seller has timely filed all federal, state,
county and local franchise, income, excise, property, business, sales,
commercial rent and employment and other tax returns which are required to be
filed through the Closing Date, and has paid, or will pay, all taxes which are
due and payable on or before the Closing Date.
 
(j)  Seller has, in all material respects, complied and is in compliance with
all laws, orders and regulations of any governmental authority applicable to
Seller, its Business, assets or property or its operations, including, without
limitation, laws relating to zoning, building codes, antitrust, occupational
safety and health, environmental protection and conservation, water or air
pollution, toxic and hazardous waste and substances control, consumer product
safety, product liability, hiring, wages, hours, employee benefit plans and
programs, collective bargaining and withholding and social security taxes.
Notwithstanding the foregoing, AeroGroup has not complied with its reporting
obligations under the Securities & Exchange Act of 1934, as amended (the
“Exchange Act”).
 
- 6 -

--------------------------------------------------------------------------------


 
(k)  Seller does not know of any facts or circumstances not disclosed to
Purchasers which indicate that the Purchased Assets may be adversely affected or
which otherwise should be disclosed to Purchaser in order to make any of the
representations or warranties made herein on the part of the Seller not
misleading. No representation or warranty by Seller contained in this Agreement,
and no statement contained in any schedule, exhibit, certificate or other
instrument furnished to Purchasers under or in connection with this Agreement,
contains any untrue statement of any material fact, or omits to state any
material fact necessary in order to make the statements contained herein or
therein not misleading.
 
(l)  The representations and warranties of Seller contained in this Agreement
will be true and correct on and as of the Closing Date with the same force and
effect as though such representations and warranties had been made on and as of
the Closing Date.
 
(m)  With respect to the Common Stock being issued to AeroGroup or otherwise
underlying any of the Assumed Liabilities, said shares are being acquired for
investment purposes only and not with a view towards resale or distribution.
Sellers have had an opportunity to ask questions of Purchasers and have done so.
The Common Stock are restricted securities that have not been registered for
re-sale pursuant to the Securities Act of 1933, as amended (the “Act”). Sellers
understand that the Common Stock may not be sold, transferred, assigned or
hypothecated or otherwise distributed to its shareholders as a dividend or
otherwise, absent the effectiveness of a registration statement covering the
sale of such Common Stock or an exemption from the registration requirements the
Act.
 
5.  Representations and Warranties of Purchaser.
 
As an inducement to Sellers to enter into this Agreement and to consummate the
transactions contemplated herein, each Purchaser represents and warrants as
follows:
 
(a)  Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of its formation indicated above. Purchaser has the
power and authority and all licenses and permits required by governmental
authorities to own and operate its properties and carry on its business as now
being conducted.
 
(b)  Purchaser has the corporate power and authority to execute and perform this
Agreement and all other agreements to be entered into in connection with the
transactions contemplated hereby.
 
(c)  The execution, delivery and performance of this Agreement and all other
agreements to be entered into in connection therewith, the issuance of any
shares or Common Stock or agreement to issue any shares of common stock
underlying the Assumed Liabilities have all been duly authorized by the Board of
Directors of the Purchaser and by all necessary corporate action, and do not
violate or conflict with any provisions of the certificate of incorporation or
bylaws of the Purchaser or with any agreement, instrument, law or regulation to
which the Purchaser is a party or by which Purchaser is bound.
 
- 7 -

--------------------------------------------------------------------------------


 
(d)  No approval or authorization of this Agreement or any other agreement to be
entered into in connection with the transactions contemplated by this Agreement
is required by law or otherwise in order to make this Agreement or any other
agreements entered into in connection herewith binding upon Purchaser other than
as already obtained. Upon the execution and delivery of this Agreement and any
other agreement in connection therewith, this Agreement, and such agreements
will constitute legal, valid and binding obligations of Purchaser, enforceable
in accordance with their respective terms.
 
(e)  Purchaser shall accept the Purchased Assets "as is" without warranty as to
their condition, transferability and operation.
 
(f) The shares of Common Stock to be issued to AeroGroup in accordance with
Section(a)(i) above are, and will at the time of issuance be, duly authorized,
validly issued and fully paid and non-assessable in all respects, free from any
pre-emptive or other rights, and the issuance thereof will not violate any
agreement or trigger the anti dilution, right of first refusal, co-sale or
similar provisions of any agreement to which the Purchasers are bound.


(g) Parent has reserved sufficient number of shares of Common Stock for issuance
upon conversion or exercise of the Assumed Liabilities enumerated in Section
1(d), above (including the schedules thereto). Upon issuance in accordance with
the terms of the relevant Assumed Liability to which such shares of Common Stock
relate, such shares will be duly authorized, validly issued, fully paid and
non-assessable in all respects, free from any pre-emptive or other rights (other
than as entered into after the date of Closing), and the issuance thereof will
not violate any agreement or trigger the anti dilution, right of first refusal,
co-sale or similar provisions of any agreement to which the Purchasers are
bound.


(h) All of the reports filed by the Parent with the Securities & Exchange
Commission pursuant to the Securities & Exchange Act of 1934, as amended, and
rules thereunder, along with all financial statements comply with GAAP, and all
exhibits to such annual, quarterly and other reports as available on the SEC’s
EDGAR database website, are true, correct and complete in all material respects,
and said reports do not fail disclose or omit any material fact, agreement or
matter relating to the Corporation.


(i) The Parent has not entered into any other agreement with any party for the
providing of services or relating to the issuance of any shares other then as
disclosed in the reports set forth in the preceding paragraph or as otherwise
already disclosed to sellers.


6.  Covenants Prior to Closing.
 
During the period from the date hereof through the Closing, the Sellers covenant
and agree with Purchasers that:
 
- 8 -

--------------------------------------------------------------------------------


 
(a)  The Sellers will give to Purchaser's officers, employees, representatives,
agents, counsel and accountants, full access at times mutually agreeable to all
of its premises, properties, operations and books and records, and will cause
the Sellers’ officers, employees, representatives, agents, counsel and
accountants to furnish to Purchasers’ officers, employees, representatives,
agents, counsel and accountants such financial and operating data and other
information with respect to the business and properties of the Sellers as such
officers, employees, representatives, agents, counsel and accountants shall
request.
 
(b)  The Sellers will use their best efforts to preserve intact its respective
business organizations, keep available the services of Sellers’ present officers
and employees and preserve Sellers’ present relationships with persons with whom
it has significant business relations.
 
(c)  During the period from the date hereof through the Closing, except with the
prior written consent of Purchasers, the Sellers shall conduct their business in
the ordinary course.
 
(d)  During the period from the date hereof through the Closing, the Sellers
will not:
 
(i)  incur any indebtedness or issue or commit to issue any of their securities,
 
(ii)  grant or commit to grant any options, or other rights to subscribe for or
purchase or otherwise acquire any shares of its membership interests or issue or
commit to issue any securities convertible into or exchangeable for its
membership interests,
 
(iii)  declare, set aside or pay any dividend or distribution with respect to
the Sellers’ securities,
 
(iv)  directly or indirectly redeem, purchase or otherwise acquire or commit to
acquire any securities of the Sellers or any option or other right to purchase
or otherwise acquire any such membership interest,
 
(v)  directly or indirectly agree or commit to terminate or reduce any bank line
of credit or the availability of any funds under any other loan or financing
agreement,
 
(vi)  effect a split or reclassification of any securities or effect a
recapitalization of any kind,
 
(vii)  amend the certificate of incorporation, by laws or other governing
instruments of the Seller, unless required to do so to make Seller’s
representations or warranties herein not untrue,
 
(viii)  acquire or agree to acquire by merging or consolidating with, or by
purchasing a substantial portion of the assets or stock of, or in any other
manner, any business of any corporation, partnership, association or other
business organization or division thereof, or acquire or agree to acquire the
beneficial ownership of any class of the outstanding capital stock or other
equity interest of any such entity, or otherwise acquire or agree to acquire any
assets which are material to the Sellers,
 
- 9 -

--------------------------------------------------------------------------------


 
(ix)  sell, lease or otherwise dispose of, or grant any options with respect to,
any of its assets which are material, individually or in the aggregate, to
Seller,
 
(x)  adopt or enter into any collective bargaining agreement or employee benefit
plans,
 
(xi)  pay any bonuses to, or incur any bonuses payable to, any of its officers
or managing members, grant to any officer or managing members any increase in
salaries, fees or other forms of compensation or in severance or termination
pay, otherwise than as required by an agreement existing on the date hereof or
enter into or amend any employment agreement with any officer or managing
member,
 
(xii)  take any action (including, without limitation, an action that might
otherwise be permitted under this paragraph 6(d)) that would or might result in
any of the representations and warranties of the Sellers in this Agreement
becoming untrue or that would have been required to be set forth in any such
representation or warranty or in the Schedules if such action had occurred prior
to the date hereof,
 
(xiii)  defer the payment of liabilities, or
 
(xiv)  take any other action, or enter into any other transaction, not in the
ordinary course of business and consistent with prior practices.
 
(e)  The Sellers shall use its best efforts to obtain all consents and approvals
of third parties which may be necessary or required for the consummation of this
Agreement and the transactions contemplated hereby.
 
(f)  The Sellers shall promptly (and in any event prior to the Closing) advise
Purchasers orally, and in writing, of any change or event having, or which would
have (insofar as can be reasonably foreseen), a material adverse effect on the
business, properties, financial condition or results of operations of the
Sellers or would constitute, or with the passage of time would constitute, a
breach of any representation or warranty of the Sellers contained in this
Agreement. Sellers agree that, with respect to their representations and
warranties made in this Agreement, each of them will have a continuing
obligation to supplement or amend the schedules hereto with respect to any
matter hereafter arising or discovered which, if existing or known at the date
of this Agreement, would have been required to be set forth or described in the
schedules hereto; provided, however, that neither the supplementing or amending
of any schedules by Sellers, nor the discovery of any matters by Purchasers in
the course of their investigations, shall be deemed to cure any breach of any
representation or warranty made in this Agreement or to have been disclosed as
of the date of this Agreement.
 
(g)  Pending the Closing Date, neither the Purchasers nor the Sellers shall take
any action which is inconsistent with this Agreement. Additionally, Purchasers
hereby covenant that they will not take any of the actions described in Section
6(a) through 6(h).
 
- 10 -

--------------------------------------------------------------------------------


 
(h)  Sellers will not, and will each cause their respective managing members,
officers, employees, agents and affiliates not to, directly or indirectly,
solicit or initiate the submission of proposals from, or solicit, encourage,
entertain or enter into any arrangement, agreement or understanding with, or
engage in any discussions with, or furnish any information to, any person, other
than Purchasers, or a representative thereof, with respect to the acquisition of
all or any part of the Purchased Assets or Business (whether by merger, purchase
of membership interests or otherwise).
 
7.  Conditions to the Obligations of the Seller.
 
The obligations of the Sellers hereunder are, at the option of the Sellers,
subject to the following conditions:
 
(a)  The representations and warranties of the Purchasers contained herein shall
be true and correct on the date when made in all material respects and at and as
of the Closing Date as if then made, and the Purchasers shall have performed and
complied with all agreements, covenants and conditions required hereunder to be
performed or complied with by it prior to or at the Closing.
 
(b)  There shall not be any order, injunction or decree of any court having
jurisdiction to restrain, enjoin, invalidate or otherwise prevent this Agreement
and the consummation of the transactions contemplated hereby, and there shall
not be any litigation or proceeding by any commission, agency or department of
the federal or any foreign, state or local government to restrain, enjoin,
invalidate or otherwise prevent this Agreement and the consummation of the
transactions contemplated hereby.
 
(c)  All governmental approvals required for the consummation of this Agreement
shall have been obtained (provided that filings reflecting the change of
ownership of the aircraft and any Intellectual Property transfer filings that
are required to be made shall be submitted at or about the time of the Closing
Date).
 
(d)  An Agreement of Assumption, substantially in the form as annexed hereto as
Exhibit 7(d) (the “Agreement of Assumption”) shall have been executed by Parent
and each of the Investors, creditors and warrant holders described in Section
1(a) and the Schedules thereto.
 
(e)  Daniels shall have received an executed security agreement from the Parent,
substantially in the form as annexed hereto as Exhibit 7(e) (the “Security
Agreement”) and from the Subsidiaries, substantially in the form as annexed
hereto as Exhibit 7(e)-I (the “Subsidiary Security Agreement”), granting a
senior lien to Daniels on all of the assets of Purchasers, to secure the
repayment of the Secured Daniels Note.
 
(f)  Daniels shall have received an executed guaranty from the Subsidiary
Purchasers with respect to the Secured Daniels Note substantially in the form as
annexed hereto as Exhibit 7(f) (the “Guaranty”).
 
(g)  Parent shall have obtained the requisite permits for ownership and
operation of the Purchased Assets as more fully described in Section 4(e).
Additionally, Derick Sinclair, the Company’s existing sole Board member, shall,
upon satisfaction of certain disclosure requirements that are required to be
made pursuant to rules of the Exchange Act, appoint: Daniels to the Company’s
Board of Directors and as Secretary and Treasurer; Lt. General Charles Searock
as President; and Jeffrey Pear as Vice President (the “Interim Management”).
Simultaneously, Mr. Sinclair shall resign from the Board.
 
- 11 -

--------------------------------------------------------------------------------


 
(h)  The Consolidated financial statements of the parties hereto for the years
ended December 31 2004 and 2005, shall have been completed and the report of
independent auditors with respect to such financial statements completed and
submitted.
 
(i)  the deliveries of all Closing documents required to be delivered by
Purchaser shall have been made.
 
8.  Conditions to the Obligations of the Purchaser.
 
The obligations of the Purchasers hereunder are, at the option of Purchasers,
subject to the following conditions:
 
(a)  The representations and warranties of the Sellers contained herein shall be
true and correct in all material respects on the date when made and at and as of
the Closing Date as if then made and the Sellers shall have performed and
complied with all agreements, covenants and conditions required hereunder to be
performed or complied in all material respects with by them prior to or at the
Closing.
 
(b)  Sellers shall not have any notice of or reason to know of any order,
injunction or decree of any court having jurisdiction to restrain, enjoin,
invalidate or otherwise prevent this Agreement and the consummation of the
transactions contemplated hereby, nor of any litigation or proceeding by any
commission, agency or department of the federal or any foreign, state or local
government to restrain, enjoin, invalidate or otherwise prevent this Agreement
and the consummation of the transactions contemplated hereby.
 
(c)  All governmental approvals required for the consummation of this Agreement
and the other transactions contemplated hereby shall have been obtained and all
consents and approvals of any other persons required for the consummation of
this Agreement and the other transactions contemplated hereby, the withholding
of which would have a material adverse effect on the financial condition or
business of the Sellers, shall have been obtained, other than as set forth
herein.
 
(d)  Sellers shall have obtained and delivered to Purchasers copies of all
consents, approvals, authorizations, waivers, permits, grants, franchise,
licenses, exemptions or orders of any registration, certificate, qualification,
declaration or filing with, or any notice to any person or entity, including,
without limitation, any governmental authority.
 
(e)  All governmental approvals required for the consummation of this Agreement
shall have been obtained (provided that filings replacing change of ownership of
the aircraft shall be submitted at or about the time of the Closing Date).
 
- 12 -

--------------------------------------------------------------------------------


 
(f)  An Agreement of Assumption, shall have been executed by Parent and each of
the creditors and warrant holders described in Section 1(a) and the schedules
thereto.
 
(g)  The Interim Management shall have been appointed, Derick Sinclair shall
have resigned from all positions with the Purchasers and Parent and Subsidiaries
shall have each obtained the requisite permits for ownership and operation of
the Purchased Assets, as more fully set forth in Section 4(e) above.
 
(h)  The Consolidated financial statements of the parties hereto for the years
ended December 2004 and 2005, shall have been completed and the report of
independent auditors with respect to such financial statements completed and
submitted.
 
(i)  Sellers shall execute and deliver any and all aircraft registration
assignments or instruments of transfers as may be necessary to transfer clean
and marketable title in the Purchased Assets to Purchasers (in the United States
and elsewhere in the world), subject only to Secured Daniel’s Note.
 
(j)  Each Seller shall execute and deliver a bill of sale with respect to the
Purchased Assets transferred by them.
 
(k)  AeroGroup shall execute and deliver the Patent Assignments substantially in
the form as set forth on Exhibit 8(l).
 
(l)  AeroGroup shall execute and deliver the copyright or other assignments
necessary to transfer any other Intellectual Property.
 
(m)  The execution deliveries of all Closing documents required to be made by
both the Sellers and by the holders of Assumed Liabilities shall have been made
to all respective parties.
 
9.  Termination of the Agreement.
 
This Agreement may be terminated at any time prior to the Closing:
 
(a)  by unanimous consent of the Parent and AeroGroup;
 
(b)  by AeroGroup if any of the conditions specified in Section 7 hereof has not
been met in all material respects or waived by AeroGroup;
 
(c)  by the Parent if any of the conditions specified in Section 8 hereof has
not been met in all material respects or waived by Parent;
 
(d)  by either the Parent or AeroGroup, if the Closing shall not have occurred
as of the Termination Date.
 
(e)  In the event that all of the above referenced conditions are not satisfied
prior to the Termination Date (as may be extended by the parties), the Interim
Management shall resign from their respective positions and re-elect Mr.
Sinclair as Director, and the transactions contemplated hereby shall be
terminated by the parties without recourse.
 
- 13 -

--------------------------------------------------------------------------------


 
10.  Closing Documents.
 
(a)  Sellers agree to deliver to Purchasers on the Closing Date appropriate
assignments and bills of sale with respect to the Purchased Assets being sold
hereunder, together with the documents required to be delivered by Sellers
pursuant to Section 8 hereof.
 
(b)  Purchasers agree to deliver to Sellers on the Closing Date the documents
required to be delivered by Purchasers pursuant to Section 7 hereof.
 
(c)  Each party covenants that any conditions to Closing that are not satisfied
by such party shall be satisfied at or immediately after discovery of
non-compliance and shall not be deemed waived by the other party hereto.
 
11.  Costs.
 
Each party covenants and agrees that it shall be responsible for and bear its
respective costs and expenses in connection with, or arising out of, the
negotiation or consummation of this Agreement and the transactions contemplated
hereby. Sellers shall be responsible for any sales, use or transfer taxes
applicable to the transactions provided for herein.
 
12.  Indemnification.
 
(a)  Indemnification by Sellers. Sellers agree to indemnify Purchasers against
and hold them harmless from, any and all losses (other then loss from the mere
depreciation in value of the Common Stock or other securities), liabilities,
costs, damages, claims and expenses (including, without limitation, attorneys
fees and expenses incurred by a Purchaser in any action or proceeding between
Purchasers and Sellers or between a Purchaser and any third party or otherwise)
("Damages") which such Purchaser may sustain at any time by reason of (i)
noncompliance with any applicable bulk sales or transfer law, (ii) any liability
or contract of, or claim against, a Seller, whether contingent or absolute,
direct or indirect, known or unknown, matured or unmatured (including but not
limited to liabilities for taxes), (iii) any liability or claim arising in any
way from any service rendered, or action taken by, or relating to the operations
of, a Seller prior to the Closing Date, (iv) any liability or claim under any
environmental laws relating to any event, action or failure to act which
occurred prior to the Closing Date, or (v) the breach or inaccuracy of or
failure to comply with, or the existence of any facts resulting in the
inaccuracy of, any of the warranties, representations, conditions, covenants or
agreements of a Seller contained in this Agreement or in any agreement or
document delivered pursuant hereto or in connection herewith, or arising out of
the consummation of the transactions contemplated hereby.
 
(b)  Indemnification by Purchaser. Purchasers agree to indemnify and hold
Sellers harmless from and against any and all Damages which a Seller may sustain
at any time by reason of (i) any liability or claim arising in any way from any
service rendered, or action taken by, or relating to the operations of, a
Purchaser after the Closing Date, (ii) any liability or claim under any
environmental laws relating to any event, action or failure to act which occurs
after the Closing Date, or (iii) the breach, failure to fully repay and satisfy,
default in or failure to comply with the terms of, the Assumed Liabilities or
any breach of any warranties, representations, conditions, covenants or
agreements of a Purchaser contained in this Agreement, any Agreement of
Assumption or in any other agreement, certificate or document delivered pursuant
to or in connection with this Agreement or arising out of the Closing of the
transactions contemplated hereby.
 
- 14 -

--------------------------------------------------------------------------------


 
(c)  Procedures for Indemnification. In the event that any claim is asserted
against any party hereto, or any party hereto is made a party defendant in any
action or proceeding, and such claim, action or proceeding involves a matter
which is the subject of this indemnification, then such party (an "Indemnified
Party") shall give written notice to the other party hereto (the "Indemnifying
Party") of such claim, action or proceeding, and such Indemnifying Party shall
have the right to join in the defense of said claim, action or proceeding at
such Indemnifying Party's own cost and expense and, if the Indemnifying Party
agrees in writing to be bound by and to promptly pay the full amount of any
final judgment from which no further appeal may be taken and if the Indemnified
Party is reasonably assured of the Indemnifying Party's ability to satisfy such
agreement, then at the option of the Indemnifying Party, such Indemnifying Party
may take over the defense of such claim, action or proceeding, except that, in
such case, the Indemnified Party shall have the right to join in the defense of
said claim, action or proceeding at its own cost and expense; provided, however,
that no such action or proceeding shall be settled or compromised without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld or delayed.
 
13.  Miscellaneous Provisions.
 
(a)  Notices. All notices, requests, demands or other communications which may
be or are required or permitted to be served or given hereunder (in this Section
collectively called “Notices”) shall be in writing and shall be hand delivered,
sent by registered or certified mail, return receipt requested, postage prepaid,
or by a nationally recognized overnight delivery service, or via facsimile, to
the parties hereto at the address or facsimile number listed below (provided
that, for a facsimile, a copy is also sent promptly by U.S. mail, certified mail
or overnight delivery service):
 
If to Purchasers, to: 
 
Tactical Air Defense Services, Inc.
1550 Ostler Court
North Vancouver, B.C.
Canada V7E - 2P1
Attention: Derick Sinclair
Telephone: (604)924-8000

- 15 -

--------------------------------------------------------------------------------




with a copy to:  
 
Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677


If to Sellers, to:
 
AeroGroup Incorporated
5501 Airport Drive
Denison, Texas 75020
c/o Mark T. Daniels
Telephone: (903) 786-5300
Facsimile: (903) 786-5302


with a copy to:
 
Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677


Either party may, by Notice given as aforesaid, change its address for all
subsequent Notices. Notices shall be deemed given on the date delivered.
 
(b)  No Modification. This Agreement may not be modified, altered or rescinded,
or any rights hereunder waived, except by written agreement signed by the
parties hereto, or signed by the party charged with the waiver in the case of a
waiver.
 
(c)  Binding Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. There
are no third party beneficiaries to this Agreement.
 
(d)  Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto without the
prior written consent of the other parties, except that the Sellers or the
Purchasers may, upon notice to the other party, assign its rights (but if so
must also delegate its duties) to any of their affiliates or to any successor in
interest; provided that no assignment shall relieve the assigning party of
liability for its obligations hereunder.
 
- 16 -

--------------------------------------------------------------------------------


 
(e)  Broker Fees; Expenses. Each party shall be responsible for any commissions,
fees or other amounts payable to a broker, finder, agent or other person or
entity engaged by such party which are due and payable as a result of this
Agreement and/or the transactions contemplated hereby. Each party shall further
be responsible for its own costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby.
 
(f)  Survival. Time is of the essence for all provisions hereof. All
representations, warranties and covenants shall survive Closing hereunder.
 
(g)  Further Assurances. At any time and from time to time after the Closing,
upon reasonable request of the other, each party shall do, execute, acknowledge
and deliver such further acts, assignments, transfers, conveyances and
assurances as may be reasonably required for the more complete consummation of
the transactions contemplated herein.
 
(h)  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without regard to
conflicts of laws principles that would cause any other state’s laws to apply.
 
(i)  Headings and Captions. The captions set forth in this Agreement are solely
for the convenience of the parties hereto and shall not control or affect the
meaning or construction of this Agreement.
 
(j)  Severability. If any term or provision of this Agreement is found by a
court of competent jurisdiction to be unenforceable, in whole or in part, the
rest and remainder of such provision and this Agreement shall be and remain
enforceable to the fullest extent permitted by law.
 
(k)  Confidentiality; Publicity. Except as may be required by law, rule or
regulation or as otherwise permitted or expressly contemplated herein, neither
party nor its agents or representatives shall disclose to any third party the
terms of, or negotiations relating to, this Agreement without the prior written
consent of the other.
 
(l)  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Confirmation of execution by electronic
transmission of a facsimile signature page shall be binding upon any party so
confirming.
 
(m)  Entire Agreement. This Agreement, along with the Schedules and Exhibits
hereto, sets forth all of the terms, agreements and representations among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understandings.


REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
- 17 -

--------------------------------------------------------------------------------





COUNTERPART SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT, DATED AS OF JULY 14,
2006
 
IN WITNESS WHEREOF, the parties hereto, intending to be bound hereby, have
caused this Asset Purchase Agreement to be executed the day and year first above
written.
 

 
SELLERS:
     
AEROGROUP INCORPORATED
     
By: /s/ Mark T. Daniels
 
Name: Mark T. Daniels
 
Title: President
     
GENESIS ACQUISITION, INC.
     
By: /s/ Mark T. Daniels
 
Name: Mark T. Daniels
 
Title: President
     
RESOURCE FINANCIAL HOLDINGS ACQUISITION, INC.
     
By: /s/ Mark T. Daniels
 
Name: Mark T. Daniels
 
Title: President
     
ONESOURCE ACQUISITION, INC.
     
By: /s/ Mark T. Daniels
 
Name: Mark T. Daniels
 
Title: President

 

- 18 -

--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT, DATED AS OF JULY 14,
2006.
 
IN WITNESS WHEREOF, the parties hereto, intending to be bound hereby, have
caused this Asset Purchase Agreement to be executed the day and year first above
written.
 

 
PURCHASERS:
     
TACTICAL AIR DEFENSE SERVICES, INC.
     
By: /s/ Derick Sinclair
 
Name: Derick Sinclair
 
Title: President
     
GENESIS AVIATION ACQUISITION INC.
     
By: /s/ Derick Sinclair
 
Name: Derick Sinclair
 
Title: President
     
RESOURCE FINANCIAL AVIATION HOLDINGS INC.
     
By: /s/ Derick Sinclair
 
Name: Derick Sinclair
 
Title: President
     
ONESOURCE AVIATION ACQUISITION INC.
     
By: /s/ Derick Sinclair
 
Name: Derick Sinclair
 
Title: President

 

- 19 -

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS

Schedules
         
Schedule (a)
 
Purchased Assets
       
Schedule (a)(i)
Contracts
       
Schedule 1(a)(ii)
Patents and other Intellectual Property sold to Parent
       
Schedule 1(a)(ix)
Furnishings, Equipment and Other Assets
       
Schedule 1(a)(x)
Aircraft Assets owned by Genesis Acquisition, Inc.
 
 
Aircraft Assets owned by OneSource Acquisition, Inc.
       
Schedule 1(a)(xi)
Flight Simulators - Assets owned by Resource Financial Holdings
 
 
Acquisition, Inc.
       
Schedule 1(a)(xiii)
Leases
           
Schedule 1(d)
 
Assumed Liabilities
       
Schedule 1(d)(iii)
Investor Notes
       
Schedule 1(d)(iv)
Investor Warrants
       
Schedule 1(d)(v)
Employee Debt
     
Exiibits
           
Exhibit 7(d)
Form of Agreement of Assumption
       
Exhibit 7(e)
Form of Security Agreement Relating to Secured Daniels Note
       
Exhibit 7(e)-I
Form of Subsidiary Security Agreement Relating to Secured Daniels Note
       
Exhibit 7(f)
Form of Guaranty
       
Exhibit 8(l)
Form of Patent Assignment

 


--------------------------------------------------------------------------------


 
SCHEDULE 1(a)(i)


Assumed Contracts


1. Justification Review Document For Other Than Full and Open Competition and
Justification and Approval for Other Than Full and Open Competition and related
contract and procurement rights, as issued in favor of AeroGroup Incorporated,
dated March 7, 2006, by U.S. Army RDECOM Acquisition Center, Aberdeen Division,
relating to providing F-16 Aircraft, Certified Pilot and Aircrew Support and
other services for Georgia Air National Guard.


2. Subcontract Agreement, dated as of August 15, 2003, between Airborne Tactical
Advantage Company, LLC and AeroGroup Incorporated, relating to provision of
aircraft, equipment, technical assistance and maintenance services for work
under Prime Contract N00019-02-D-3158, known as “CAS-MOS” contract with the U.S.
Navy, Naval Air Systems Command.


3. Subcontract Agreement, dated as of May 20, 2003, between Advanced Information
Engineering Services and AeroGroup Incorporated relating to Prime Contract
Number F04611-02-D-0007, dated March 1, 1999.


4. Subcontract Agreement, dated June 21, 2004, between Lockheed Martin
Aeronautics Company - Fort Worth (LM Aero) and AeroGroup Incorporated, relating
to commercial contract number NC-061504-JS to provide safety chase, target and
photo chase support in support of F-16 flight training.


5. Assignment of Aircraft Dealer License issued by the FAA-Federal Aviation
Administration, dated July 08, 2006, FAA Certificate Number D000838.




  All other contracts, indemnities, warranties, purchase agreements, asset
purchase agreements, bills of sale or assignment forms relating to any of the
Aircraft, Flight Simulators, patents or copyrights that are part of the
Purchased Assets.





--------------------------------------------------------------------------------



SCHEDULE 1(a)(ii)


Intellectual Property


1. Patent Pending Application No. 60805870 relating to adaptation by civilians
of F-16 aircraft for military training.


2. Patent Pending Application No. 60805885 relating to adaptation by civilians
of F-21 Kfir aircraft for military training.
 
3. Patent Pending Application No. 60805877 relating to adaptation by civilians
of A-4 Skyhawk aircraft for military training.


4. Patent Pending Application No. 60805888 relating to adaptation by civilians
of MiG 29 aircraft for military training.


5. Copyright relating to Specialized F-16 Fighter Aircraft Training Course
relating to flight control navigation panel training.
 


--------------------------------------------------------------------------------



SCHEDULE 1(a)(ix)


Furnishings and Equipment


All furnishings, equipment, computers, reference materials of AeroGroup.

 

--------------------------------------------------------------------------------



SCHEDULE 1(a)(x)


Aircraft


Assets owned by OneSource Acquisition, Inc.


1. 1987 MiG29UB, Serial No. 50903007409.






Assets Owned by Genesis Capital Services, LLC, being sold to
Genesis Acquisition, Inc.




1. 1986 MiG 29UB, Serial No. 8003001048, ID No. 1048.






--------------------------------------------------------------------------------



SCHEDULE 1(a)(xi)


Flight Simulators


Assets owned by Resource Financial Holdings, Inc.
 

1.   Aircraft Simulator, Singer-Link Cessna,   Serial No. 61190071. 2.  
Aircraft Simulator, Singer-Link Cessna,   Serial No. 61190072. 3.   Aircraft
Simulator, Singer-Link Cessna,     Serial No. 61190073. 4.   Aircraft Simulator,
Singer-Link Cessna,     Serial No. 61190074.

 
Above Simulators come with and include:


Singer - Link Flight Compartments (two).
Unit part no. 36378, dated August 1977. Link Part No. 98747.


Singer - Link Cabinet Assembly (two) located on back of light compartments.
Unit part No. 36378. Link Part No. 98747 Assembly No. 7464450-10.


Singer - Link Platforms, (two) consisting of 2 halves, with guard railings,
steps, feet, etc.
Motion Systems Platform, Part No. 36378, Assemly No. 2010900-02
SPCL CHRST 6-DOF, 56” stroke.


Display Unit Assemblies (Four in total, two per simulator)
McDonnel Douglas Electronics Co. , Model No. VITAL IV Part No. H06G1740-7-03.




Hydraulic pumping units (two), Mfg. Parker Hanifin Co. w/300 Gal. Reservoir, two
 electric motors, large accumulators, filter units, electrical control panel,
pressure relief  valves and stainless piping. ID. 51040, Part No. 63870,
Asembly No. 1002523-01, Design Act Code identifier 36378.
20 GPM pump @1000 PSI, Motor 1=75 HP.
ockpit - 8GPM @ 1000 PSI, Motor 2 5 HP.


Hydraulic actuators Mfg. Parker Hanifin Co. (24 (6 per platform))
Model No. C-TC-MT-2HS-2.50-C.


--------------------------------------------------------------------------------



SCHEDULE 1(a)(xiii)


Leases


1. Lease relating to hangers, facilities, tie-down and ramp space at Greyson
County Airport, In Grayson, Texas, which premises are currently occupied by
AeroGroup Incorporated and its subsidiaries.
 

--------------------------------------------------------------------------------


 
SCHEDULE 1(d)(iii)


Assumed Investor Notes


Indebtedness To
Sprout Investments, LLC


12% Convertible Promissory Notes
Notes With Principal and Interest Convertible at $.003 Per Share of AeroGroup
Incorporated and Becoming Convertible into Common Stock of Tactical Air Defense
Services, Inc. at $.15 Per Share
 

 
Initial Principal Amount   
Issuance Date
 
$866,199.24
04/01/2003
 
50,000.00
04/01/2003
 
50,000.00
07/11/2003
 
55,000.00
12/04/2003
 
5,000.00
01/25/2004
 
225,000.00
04/12/2004
 
20,000.00
07/08/2004
 
4,300.00
08/27/2004
 
4,300.00
08/31/2004
 
25,000.00
12/08/2004
 
5,800.00
03/22/2005
 
50,000.00
06/01/2005
 
5,000.00
01/25/2006
Total (Rounded):
$1,365,599.24
 

 
Additional shares must be issued as damages as provided in the notes if shares
are not registered. Interest calculations omitted.


--------------------------------------------------------------------------------


 
Indebtedness To
Gary Fears


12% Convertible Promissory Notes
Notes With Principal and Interest Convertible at $.003 Per Share of AeroGroup
Incorporated, Becoming Convertible into Common Stock of Tactical Air Defense
Services, Inc. at $.15 Per Share.



 
Initial Principal Amount
Issuance Date
 
62,500.00
05/31/2002
 
125,000.00
05/31/2002
 
25,000.00
06/05/2002
 
32,500.00
06/12/2002
 
5,000.00
06/12/2002
 
50,000.00
04/05/2003
 
50,000.00
04/13/2004
 
25,000.00
10/22/2004
 
55,140.00
11/04/2004
 
35,000.00
11/16/2004
 
38,525.00
12/23/2004
 
25,000.00
01/19/2005
 
45,000.00
02/09/2005
 
14,668.77
03/01/2005
 
17,000.00
03/01/2005
 
40,000.00
03/11/2005
 
97,500.00
11/11/2005
 
20,000.00
04/29/2005
 
50,000.00
05/06/2005
 
110,000.00
05/13/2005
 
50,000.00
06/03/2005
 
25,000.00
06/09/2005
 
2,500.00
06/13/2005
 
32,000.00
08/03/2005
 
9,000.00
08/15/2005
 
425.00
08/16/2005
 
3,991.00
08/29/2005
 
1,815.00
09/09/2005
 
6,130.00
09/27/2005
 
5,364.85
10/12/2005
 
15,000.00
10/27/2005
 
5,000.00
11/15/2005
 
5,000.00
11/18/2005
 
4,000.00
11/23/2005
 
10,000.00
1/12/2006
 
100,000.00
2/08/2006
 
6,000.00
2/10/2006
 
5,000.00
2/17/2006
 
5,000.00
2/17/2006
 
16,000.00
2/21/2006
 
5,000.00
2/27/2006
 
20,000.00
3/01/2006
 
13,597.00
3/09/2006
 
1,463.00
3/09/2006
 
13,000.00
3/15/20/06
Total (Rounded):
1,283,119.62
 

 
Additional shares must be issued as damages as provided in the notes if shares
are not registered. Interest calculations omitted.


--------------------------------------------------------------------------------



Other Investors
 
Convertible Notes Being Assumed
 
 
 
Name
 
 
Initial Debt
 
Interest
Rate
 
 
Date(s)
Debt Conversion Price (AeroGroup)
Debt Conversion Price
(TADS)
Mark T. Daniels
$366,602.04
12%
4/1/03 through 11/12/05
$.003
$.15
Ronald Topper
$160,000.00
12%
12/05
$.003
$.15
Dil Air, Inc.
$25,000.00
12%
 
$.50
$.50
Davenport Group, LLC
$442,780.00
12%
04/06
$.45
$.45
Total
994,382.04
       



Interest calculations omitted.


--------------------------------------------------------------------------------



SCHEDULE 1(d)(iv)


Investor Warrants
 
Sprout Investments, LLC
Warrants Exercisable at $.003 Per Share of AeroGroup Incorporated and Being
Assumed at 50:1 Ratio (i.e. $.15 Per Share of Tactical Air Defense Services,
Inc.)





 
Issuance Date
Warrant
Shares
(AeroGroup)
Warrant
Shares
(TADS)
 
4/01/2003
288,733,080
5,774,662
 
04/01/2003
16,666,666
333,333
 
07/11/2003
16,666,666
333,333
 
12/04/2003
18,333,333
366,667
 
01/25/2004
1,666,666
33,333
 
04/12/2004
75,000,000
1,500,000
 
07/08/2004
6,666,666
133,333
 
08/27/2004
1,433,333
28,667
 
08/31/2004
1,433,333
28,667
 
12/08/2004
8,333,333
166,667
 
03/22/2005
1,9333,333
386,667
 
06/01/2005
16,666,667
333,333
 
01/25/2006
1,666,666
33,333
Total
 
472,599,742
9,451,995

 
Additional shares must be issued as damages if shares are not registered. Anti
dilution provisions apply.


--------------------------------------------------------------------------------



 
Warrants issued to Gary Fears


Warrants Exercisable at $.003 Per Share of AeroGroup Incorporated and Being
Assumed at 50:1 Ratio (i.e. $.15 Per Share of Tactical Air Defense Services,
Inc.)



 
 
Issuance Date
Warrant
Shares
(AeroGroup)
Warrant
Shares
TADS
 
05/31/2002
20,833,333
416,667
 
05/31/2002
41,666,666
833,333
 
06/05/2002
8,333,333
166,667
 
06/12/2002
10,833,333
216,667
 
06/12/2002
1,666,666
33,333
 
04/05/2003
16,666,666
333,333
 
04/13/2004
16,666,666
333,333
 
10/22/2004
8,333,333
166,667
 
11/04/2004
18,379,999
367,600
 
11/16/2004
11,666,666
233,333
 
12/23/2004
12,841,666
256,833
 
01/19/2005
8,333,333
166,667
 
02/09/2005
14,999,999
300,000
 
03/01/2005
4,889,589
97,792
 
03/01/2005
5,666,666
113,333
 
03/11/2005
13,333,333
266,667
 
11/11/2005
32,500,000
650,000
 
04/29/2005
6,666,666
133,333
 
05/06/2005
16,666,666
333,333
 
05/13/2005
36,666,666
733,333
 
06/03/2005
16,666,666
333,333
 
06/09/2005
8,333,333
166,667
 
06/13/2005
833,333
16,667
 
08/03/2005
10,666,666
213,333
 
08/15/2005
3,000,000
60,000
 
08/16/2005
141,666
2,833
 
08/29/2005
1,330,333
26,607
 
09/09/2005
605,000
12,100
 
09/27/2005
2,043,333
40,867
 
10/12/2005
1,788,283
35,766
 
10/27/2005
5,000,000
100,000
 
11/15/2005
1,666,666
33,333
 
11/18/2005
1,666,666
33,333
 
11/23/2005
1,333,333
26,667
 
1/12/2006
3,333,333
66,667
 
2/08/2006
33,333,333
666,667
 
2/10/2006
2,000,000
40,000
 
2/17/2006
1,666,666
33,333
 
2/17/2006
1,666,666
33,333
 
2/21/2006
5,333,333
106,667
 
2/27/2006
1,666,666
33,333
 
3/01/2006
6,666,666
133,333
 
3/09/2006
4,532,333
90,647
 
3/09/2006
487,666
9,753
 
3/15/20/06
4,333,333
86,667
Total (Rounded):
 
427,706,519
8,554,130



Additional shares must be issued as damages if shares are not registered. Anti
dilution provisions apply.


--------------------------------------------------------------------------------



Other Investor Warrants Being Assumed


 
Name
 
Date(s)
No. Warrants
AeroGroup/Exercise Price*
No. Warrants TADS/Exercise Price**
Mark T. Daniels
4/1/03 through 11/12/05
122,200,680/ $.003
2,444,014/ $.15 ***
Ronald Topper
12/05
53,333,333/ $.003
1,066,667/ $.15     
Dil Air, Inc.
 
50,000/ $.50
50,000/ $.50
Total
 
175,584,013            
3,560,681              

 
* Indicates number of shares of AeroGroup Common Stock for which such Warrants
are exercisable and exercise prices.


** Indicates number of shares of Common Stock of Tactical Air Defense Services,
Inc. for which such warrants shall become exercisable and exercise prices.


*** Additional shares must be issued as damages if shares are not
registered. Anti dilution provisions apply.


--------------------------------------------------------------------------------



SCHEDULE 1(d)(v)


Convertible Employee Wage Debt


1. Pursuant to Consulting Agreement, entered into between Sprout Investments,
LLC and AeroGroup Incorporated (“AeroGroup”) in September 2003, AeroGroup was to
issue a total of $30,000,000 (10,000,000 per year) shares to Sprout for
investment consulting services. No shares have been issued pursuant to this
agreement yet. Said obligation to issue shares will be assumed at a 50 to one
ratio by the Parent for a total of 600,000 shares of Common Stock of Tactical
Air Defense Services, Inc. (“TADS”).


2. $250,000 is owed to Chris Beck as back pay, pursuant to a note and a
settlement agreement with AeroGroup, principal and interest on which shall
become convertible into shares of Common Stock of TADS at a rate of $.50 per
share.
 

--------------------------------------------------------------------------------



EXHIBIT 7(d)


FORM OF AGREEMENT OF ASSUMPTION


This AGREEMENT OF ASSUMPTION is entered into as of this ___ day of August, 2006
by and among Tactical Air Defense Services, Inc., a Nevada corporation with a
place of business at _____________________________ (the “Borrower”) and the
lenders or warrant holders executing below (each, a “Lender”).


RECITALS


WHEREAS, the Borrower has purchased substantially all of the assets of AeroGroup
Incorporated, a Utah corporation (the “Original Borrower”) and, as a condition
to the closing of said transaction, Borrower has agreed to assume certain
obligations of the Original Borrower;


WHEREAS, the Original Borrower issued to each Lender pursuant to one or more
promissory notes, loan agreements, settlement agreements, consulting agreements,
warrants to purchase common stock, of AeroGroup Incorporated (collectively, the
“Assumed Obligations”), which Assumed Securities were convertible into or
exercisable for, shares of the Original Borrower;


WHEREAS, Borrower wishes to assume all of the indebtedness, liabilities and
obligations to Lenders under the Assumed Obligations and each Lender is willing
to permit such assumption on and subject to the terms and provisions set forth
herein;


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the mutual covenants and
agreements herein set forth, the parties hereto agree as follows:


1. Assumption of Obligations.


(a) The Borrower hereby assumes and agrees to be liable for and pay and perform
all of the indebtedness, liabilities and obligations of the Original Borrower to
Lenders relating to all indebtedness, liabilities and obligations arising under
the Assumed Securities as amended hereby and each of the agreements, instruments
and documents executed pursuant thereto or in connection therewith (hereinafter
collectively referred to as the “Obligations”) in such amounts as set forth on
Schedule A hereto, and to timely and satisfactorily perform all of the
covenants, conditions, obligations, provisions and agreements of the Original
Borrower contained in the Assumed Obligations and in all of the agreements,
instruments and documents provided for therein or executed and delivered in
connection therewith. All of the Assumed Obligations shall, automatically and
without further action on the part of any party, become convertible into shares
of Common Stock, par value $.001 per share of the Borrower (the “Common Stock”),
at the conversion rate as set forth on Schedule A hereto. In addition, all of
the warrants shall, automatically and without any further action on the part of
any party, become exercisable at the exercise prices and for such number of
shares of Common Stock as set forth on Schedule A hereto. The Lenders hereby
forever and irrevocably consent to the assumption of liabilities by the Borrower
and to the full, absolute and irrevocable release and discharge of Original
Borrower from all obligations, liabilities, claims or damages under the Loan
Documents.



--------------------------------------------------------------------------------


(b) The Borrower shall :


(i) pay the indebtedness evidenced by the Assumed Obligations at the times, in
the manner and in all other respects as therein provided or as it may hereafter
be modified between the Borrower and the holder thereof,


(ii) perform each of the covenants, conditions, provisions and agreements of the
Assumed Obligations to be performed by the Borrower thereunder, at the time, in
the manner and in all other respects as provided for therein,


(iii) be bound by each and every term, covenant, condition, and provision of the
Assumed Obligations as though each such agreement, instrument and document had
originally been made, executed and delivered by the Borrower, except that the
conversion rate shall be as set forth on Schedule A attached hereto, and


(iv) pay and perform all of the Obligations in accordance with their respective
terms.


2. Amendments.


(a) The notes, warrants, contracts, instruments or agreements reflecting the
Assumed Obligations are hereby amended as follows:


(i) The name of the maker or issuer thereon shall be changed from “AeroGroup
Incorporated, a Utah corporation” or similar terms, to “Tactical Air Defense
Services, Inc., a Nevada corporation.”


(ii) The references to common stock in any of documents relating to the
  Assumed Obligations shall henceforth refer to Common Stock of the Borrower.
 In addition, references to the conversion price at which the Assumed
Obligations  is convertible and the exercise price at which the warrants are
exercisable (or the  numbers of shares which may otherwise be issued) shall be
 changed to the  conversion or exercise price set forth on Schedule A hereto,
and the number of  shares issuable under any agreement or warrant shall also be
as set forth on  Schedule A hereto.


(ii) The notice provisions of all documents or instruments comprising the
 Assumed Obligations are hereby amended by changing the addresses for notices
 that would otherwise be sent to AeroGroup Incorporated to be as follows:



--------------------------------------------------------------------------------


“(a) If to the Corporation, to:


Tactical Air Defense Services, Inc.
5001 Airport Drive
Denison, TX 75025
Attention: Chief Executive Officer
Telephone: 903-786-5302


(b) Except as expressly amended hereby, the instruments reflecting the Assumed
Obligations shall remain in full force and effect in accordance with their
respective terms.


[(c) The first sentence of Paragraph 6.1(i) relating to registration rights
shall be amended  to read “On one occasion, for a period commencing one hundred
and twenty one (121)  days after the date of assumption of this Note by Tactical
Air Defense Services, Inc., but  not later than two (2) years after the date
hereof……..” ]


3. Further Assurances. At any time and from time to time, upon the request of
the Lender, the Borrower and the Guarantors shall execute, deliver and
acknowledge or cause to be executed, delivered and acknowledged, such further
documents and instruments and do such other acts and things as the Lender may
reasonably request in order to fully effect the purposes of this Agreement and
any other agreements, notes, warrants, instruments and documents evidencing the
Assumed Obligations or otherwise delivered pursuant hereto or thereto.
 
4. Waiver of Default Relating to Registration Rights. The Lenders hereby
irrevocable and forever waive and release Borrower and Original Borrower from,
any and all defaults, default remedies, damages, enforcement costs, additional
shares, funds or other remedies relating to the failure of the Original Borrower
or Borrower to register any of the shares of common stock issuable under the
Assumed Obligations or any other securities owned by Lender, in accordance with
the Assumed Obligations existing prior to the date hereof.


5. Entire Agreement. This instrument constitutes the entire agreement between
the parties hereto relating to the subject matter hereof and there are no
agreements, undertakings, warranties or representations between the parties
except as set forth herein. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns. This Agreement may not be amended or modified, in any respect, except
by an instrument in writing signed by each of the parties hereto.


6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, other than its choice of law
rules.
 
7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which taken together
shall be deemed to be one and the same instrument.


8. Construction. The headings used in this Agreement are for convenience only
and shall not be deemed to constitute a part hereof.



--------------------------------------------------------------------------------


9. Conditions. It is a commitment to this Agreement that the closing of the
acquisition by Borrower of substantially all of assets of Original Borrower and
its subsidiaries shall have occurred.
 
 
[balance of this page intentionally left blank - signature page follows]
 

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement the day and
year first above written.
 

      TACTICAL AIR DEFENSE SERVICES, INC.                    
By:
 

--------------------------------------------------------------------------------

Witness    

--------------------------------------------------------------------------------

Name: Mark T. Daniels       Title: President

 

      [ Name of Lender ]                        

--------------------------------------------------------------------------------

Witness    

--------------------------------------------------------------------------------

Name:       Title:

 



--------------------------------------------------------------------------------



SCHEDULE A


 

--------------------------------------------------------------------------------



EXHIBIT 7(e)
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT, dated as of the ____ day of July, 2006 (the
“Agreement”), is entered into by and among Mark Daniels (the “Secured Party”),
and Tactical Air Defense Services, Inc., a Nevada corporation (the “Obligor”).
All capitalized terms not otherwise defined herein, shall have the meanings set
forth in the Asset Purchase Agreement (as hereinafter defined).
 
W I T N E S S E T H:
 
WHEREAS, concurrently herewith, the Obligor and its Subsidiaries entered into an
Asset Purchase Agreement with AeroGroup Incorporated, a Utah corporation
(“Sellers”) (the “Asset Purchase Agreement”), pursuant to which, the Obligor
agreed to assume all of the obligations of Sellers under the Secured Promissory
Notes issued to the Secured Party, in the aggregate principal amount of
$1,100,000 (the “Promissory Note”); and
 
WHEREAS, in order to induce Sellers to enter into the Asset Purchase Agreement
the Obligor and the Subsidiary Purchasers have agreed to execute and deliver to
the Secured Party this Agreement for the benefit of the Secured Party and to
grant him a security interest in certain property of the Obligor, to secure the
prompt payment, performance and discharge in full of all of the obligations of
the Obligor under the Promissory Note.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC.
 
(a)  “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:
 
(i)  all Goods of the Obligor, including, without limitations, all machinery,
equipment, computers, motor vehicles, aircraft, aircraft parts, avionics,
trucks, tanks, boats, ships, appliances, furniture, special and general tools,
fixtures, test and quality control devices and other equipment of every kind and
nature and wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in connection with the Obligor’s businesses and
all improvements thereto (collectively, the “Equipment”); and
 

--------------------------------------------------------------------------------


(ii)  All Inventory of the Obligor; and
 
(iii)  All of the Obligor’s contract rights and general intangibles, including,
without limitation, all partnership interests, stock or other securities,
licenses, distribution and other agreements, computer software development
rights, leases, franchises, customer lists, quality control procedures, grants
and rights, goodwill, trademarks, service marks, trade styles, trade names,
patents, patent applications, copyrights, deposit accounts, and income tax
refunds (collectively, the “General Intangibles”); and
 
(iv)  All Receivables of the Obligor including all insurance proceeds, and
rights to refunds or indemnification whatsoever owing, together with all
instruments, all documents of title representing any of the foregoing, all
rights in any merchandising, goods, equipment, motor vehicles and trucks which
any of the same may represent, and all right, title, security and guaranties
with respect to each Receivable, including any right of stoppage in transit; and
 
(v)  All of the Obligor’s documents, instruments and chattel paper, files,
records, books of account, business papers, computer programs and the products
and proceeds of all of the foregoing Collateral set forth in clauses (i)-(iv)
above.
 
(b)  “Obligations” means all of the Obligor’s obligations under the Promissory
Note, in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later decreased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from the Secured
Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time.
 
(c)  “UCC” means the Uniform Commercial Code, as currently in effect in the
State of New York; provided, however, that in the event, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection of priority and for purposes of definitions related to such
provisions.
 
2.  Grant of Security Interest.
 
(a) As an inducement for the Secured Party to enter into the Asset Purchase
Agreement and to cause Sellers to enter into the Asset Purchase Agreement, and
to secure the complete and timely payment, performance and discharge in full, as
the case may be, of all of the Obligations, except for Permitted Liens (as
hereinafter defined), the Obligor hereby, unconditionally and irrevocably,
pledge, grant and hypothecate to the Secured Party, a continuing security
interest in, a continuing lien upon, an unqualified right to possession and
disposition of and a right of set-off against, in each case to the fullest
extent permitted by law, all of the Obligor’s right, title and interest of
whatsoever kind and nature in and to the Collateral (the “Security Interest”).
 
2

--------------------------------------------------------------------------------


(b) In the event that the Obligor materially breaches any of the terms and
provisions of this Security Agreement, or should any Event of Default (as that
term is defined herein) occur, the respective positions of each Secured Party
with respect to the Collateral shall be in accordance with its respective
participations therein.
 
3.  Representations, Warranties, Covenants and Agreements of the Obligor. The
Obligor represents and warrant to, and covenant and agrees with, the Secured
Party as follows:
 
(a)  The Obligor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Obligor of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Obligor and no further action is required by the Obligor. This
Agreement constitutes a legal, valid and binding obligation of the Obligor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.
 
(b)  The Obligor represents and warrants that it has no place of business or
offices where their respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants), except as set forth
on Schedule A attached hereto;
 
(c)  Except as to those liens existing as of the date hereof that were disclosed
to the Secured Party by the Obligor and are set forth on the attached Schedule B
(the “Permitted Liens”), the Obligor is the sole owner of the Collateral (except
for non-exclusive licenses granted by the Obligor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interest in and to
pledge the Collateral. Except as to the Permitted Liens, there is not on file in
any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that have been filed in favor
of the Secured Party pursuant to this Agreement) covering or affecting any of
the Collateral. Except as to the Permitted Liens, so long as this Agreement
shall be in effect, the Obligor shall not execute and shall not knowingly permit
to be on file in any such office or agency any such financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Party pursuant to the terms of this Agreement).
 
(d)  No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or the Obligor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to the Obligor’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to the Obligor’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the best knowledge of the Obligor,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.
 
3

--------------------------------------------------------------------------------


(e)  The Obligor shall at all times maintain their books of account and records
relating to the Collateral at its principal place of business and may not
relocate such books of account and records unless it delivers to the Secured
Party at least thirty (30) days prior to such relocation (i) written notice of
such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Party valid,
perfected and continuing liens in the Collateral.
 
(f)  This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected security interest in such Collateral. Except for the
filing of financing statements on Form-1 under the UCC with the jurisdictions
indicated on Schedule C, attached hereto, no authorization or approval of or
filing with or notice to any governmental authority or regulatory body is
required either (i) for the grant by the Obligor of, or the effectiveness of,
the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by the Obligor, or (ii) for the perfection of or
exercise by the Secured Party of their rights and remedies hereunder.
 
(g)  The Obligor hereby irrevocably authorize the Secured Party at any time and
from time to time to file in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (i) indicate the
Collateral regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State of New York as amended from time to time (“NYUCC”), or any other
Uniform Commercial Code jurisdiction; and (ii) contain any other information
required by part 5 of Article 9 of the NYUCC for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether the
Obligor is an organization, the type of organization and any organization
identification number issued to the Obligor. The Obligor agrees to furnish any
such information to the Secured Parties promptly upon request. The Obligor also
ratifies its authorization for the Secured Party to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof with respect to the Collateral.
 
(h)  The execution, delivery and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which Obligor is a party or by which Obligor is bound. No consent (including,
without limitation, from stockholders or creditors of the Obligor) is required
for the Obligor to enter into and perform its obligations hereunder.
 
(i)  The Obligor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the Secured Party until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 11. The
Obligor hereby agrees to defend the same against any and all persons. The
Obligor shall safeguard and protect all Collateral for the account of the
Secured Party. At the request of the Secured Party, the Obligor will pay the
cost of filing one or more financing statements pursuant to the UCC (or any
other applicable statute) in form reasonably satisfactory to the Secured Party
in all public offices wherever filing is, or is deemed by the Secured Party to
be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Obligor shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interest hereunder, and the Obligor shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.
 
4

--------------------------------------------------------------------------------


(j)  So long as the Obligor shall have any obligations under the Promissory
Note, the Obligor shall not, without the Secured Party’s written consent,
transfer, pledge, hypothecate, encumber, license (except for non-exclusive
licenses granted by the Obligor in the ordinary course of business), sell
(except for sales of inventory in the ordinary course of business) or otherwise
dispose of any of the Collateral.
 
(k)  The Obligor shall keep and preserve their Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.
 
(l)  The Obligor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.
 
(m)  The Obligor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral.
 
(n)  The Obligor shall permit the Secured Party and their representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Party from time
to time.
 
(o)  The Obligor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.
 
(p)  The Obligor shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Obligor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.
 
(q)  All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Obligor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.
 
4.  Defaults. The following events shall be “Events of Default”:
 
5

--------------------------------------------------------------------------------


(a)  A breach by Obligor or any of the Purchasers of their material obligations
under any of the Promissory Note, the Asset Purchase Agreement, the Guaranty and
failure to cure such breach for ten (10) days after receipt by such Obligor of
notice of such breach from the Secured Party;
 
(b)  Any representation or warranty of the Obligor or in this Agreement and/or
or any Purchaser in (i) the Asset Purchase Agreement, or (ii) any other
agreement, guaranty or other document relating to the Asset Purchase Agreement
to which such Purchaser is a party, shall prove to have been incorrect in any
material respect when made; and
 
(c)  The material failure by an Obligor to observe or perform any of its
material obligations hereunder for ten (10) days after receipt by such Obligor
of notice of such failure from the Secured Party.
 
5.  Duty To Hold In Trust. Upon the occurrence of any Event of Default and at
any time thereafter, the Obligor shall, upon receipt by it of any revenue,
income or other sums subject to the Security Interest, whether payable pursuant
to the Promissory Note, or otherwise, or of any check, draft, debenture, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Party for
application to the satisfaction of the Obligation.
 
6.  Rights and Remedies Upon Default. Upon occurrence of any Event of Default
and at any time thereafter, the Secured Party shall have the right to exercise
all of the remedies conferred hereunder and under the Promissory Notes, and the
Secured Party shall have all the rights and remedies of a secured party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located). Without
limitation, the Secured Party shall have the following rights and powers:
 
(a)  The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Obligor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Obligor’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Obligor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.
 
(b)  The Secured Party shall have the right to operate the business of the
Obligor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Obligor or right of redemption of
the Obligor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Obligor, which are hereby waived and released.
 
6

--------------------------------------------------------------------------------


7.  Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys' fees and expenses incurred by the Secured Party in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Obligor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party are legally entitled, the Obligor
will be liable for the deficiency, together with interest thereon, at the rate
of 18% per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency. To the extent
permitted by applicable law, the Obligor waives all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Collateral, unless due to the gross negligence or willful misconduct
of the Secured Party.
 
All ordinary costs and expenses incurred by any Secured Party in collection of
the Obligations shall be borne exclusively by the Obligor including, without
limitation, any costs, expenses, fees or disbursements incurred by outside
agencies or attorneys retained by the Secured Party to effect collections of the
Obligations or any Collateral securing the Obligations. The provisions of this
paragraph shall not apply to any suits, actions, proceedings or claims of the
nature referred to herein or otherwise which are based upon or related to the
repayment of, or the taking of security for, any loans and/or advances made by
Secured Party to the Obligor that do not arise under the Promissory Note, and
the party making such loans and/or advances shall be exclusively responsible for
such suits, actions, proceedings or claims and the payment of all such expenses
in connection therewith.
 
8.  Costs and Expenses. The Obligor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Party. The
Obligor shall also pay all other claims and charges which in the reasonable
opinion of the Secured Party might prejudice, imperil or otherwise affect the
Collateral or the Security Interest therein. The Obligor will also, upon demand,
pay to the Secured Party the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Secured Party may incur in connection with (i) the enforcement
of this Agreement, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, or (iii) the
exercise or enforcement of any of the rights of the Secured Party under the
Promissory Note. Until so paid, any fees payable hereunder shall be added to the
principal amount of the Promissory Note, and shall bear interest at the Default
Rate.
 
9.  Responsibility for Collateral. The Obligor assume all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Promissory Note shall in no way be affected or
diminished by reason of the loss, destruction, damage or theft of any of the
Collateral or its unavailability for any reason.
 
7

--------------------------------------------------------------------------------


10.  Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Obligor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Promissory Note, or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Promissory Notes, or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (d) any action by the Secured Party to
obtain, adjust, settle and cancel in its sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Obligor, or a discharge of all or any part of the Security
Interest granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. The Obligor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Party hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Party, then, in any such event, the Obligor’s obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof. The Obligor waives all right to
require the Secured Party to proceed against any other person or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy. The Obligor waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.
 
11.  Term of Agreement. This Agreement and the Security Interest shall terminate
on the earlier of: (i) the repayment of all amounts due the Secured Party under
the Promissory Note. Upon such termination, the Secured Party, at the request
and at the expense of the Obligor, will join in executing any termination
statement with respect to any financing statement executed and filed pursuant to
this Agreement.
 
12.  Power of Attorney; Further Assurances.
 
(a)  The Obligor authorizes the Secured Party, and does hereby make, constitute
and appoint him and his respective agents, heirs or assigns with full power of
substitution, as the Obligor’s true and lawful attorney-in-fact, with power, in
its own name or in the name of the Obligor, to, after the occurrence and during
the continuance of an Event of Default, (i) endorse any debentures, checks,
drafts, money orders, or other instruments of payment (including payments
payable under or in respect of any policy of insurance) in respect of the
Collateral that may come into possession of the Secured Party; (ii) to sign and
endorse any UCC financing statement or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and (v)
generally, to do, at the option of the Secured Party, and at the Obligor’s
expense, at any time, or from time to time, all acts and things which the
Secured Party deems necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted therein in order to effect the
intent of this Agreement and the Promissory Note, all as fully and effectually
as the Obligor might or could do; and the Obligor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.
 
8

--------------------------------------------------------------------------------


(b)  On a continuing basis, the Obligor will make, execute, acknowledge,
deliver, file and record, as the case may be, in the proper filing and recording
places in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C, attached hereto, and with the Federal Aviation
Administration, all such instruments, and take all such action as may reasonably
be deemed necessary or advisable, or as reasonably requested by the Secured
Party, to perfect the Security Interest granted hereunder and otherwise to carry
out the intent and purposes of this Agreement, or for assuring and confirming to
the Secured Party the grant or perfection of a security interest in all the
Collateral.
 
(c)  The Obligor hereby irrevocably appoints the Secured Party as the Obligor’s
attorney-in-fact, with full authority in the place and stead of the Obligor and
in the name of the Obligor, from time to time at the discretion of the Secured
Party, to take any action and to execute any instrument which the Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Obligor where permitted by law.
 
13.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when (i) if delivered by hand, upon receipt, (ii)
if sent by facsimile, upon receipt of proof of sending thereof, (iii) if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or (iv) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses:
 
If to the Obligor, to: 


c/o Tactical Air Defense Services, Inc.
5001 Airport Drive
Denison, Texas 75025
Attention: Mark T. Daniels
Telephone: (903) 786-5300
Facsimile: (903) 786-5302


9

--------------------------------------------------------------------------------


with a copy to:  


Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677
 
If to Secured Party, to:  


Mark T. Daniels
4521 PGA Blvd.
Palm Beach Gardens, FL 33418    
Telephone: (561) 745-9422
Facsimile: (561) 745-5594
 
with a copy to:   


Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677
 
14.  Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Parties shall have the right, in their sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.
 
15.  Miscellaneous.
 
(a)  No course of dealing between the Obligor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Promissory Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
(b)  All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Promissory Note, or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.
 
10

--------------------------------------------------------------------------------


(c)  This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
 
(d)  In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
(e)  No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.
 
(f)  This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
 
(g)  Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
 
(h)  This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than the State of New York in which case such
law shall govern. Each of the parties hereto irrevocably submit to the exclusive
jurisdiction of any New York State or United States federal court sitting in New
York county over any action or proceeding arising out of or relating to this
Agreement, and the parties hereto hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such New
York State or Federal court. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The parties hereto further waive any objection to venue in the State of New York
and any objection to an action or proceeding in the State of New York on the
basis of forum non conveniens.
 
11

--------------------------------------------------------------------------------


(i)  EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRAIL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF A
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
(j)  This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 


 
[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]
 
 
 
 
 
 

12

--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE TO SECURITY AGREEMENT, DATED AS OF JULY __, 2006.


IN WITNESS WHEREOF, the parties hereto, intending to be bound hereby, have
caused this Security Agreement to be executed the day and year first above
written.
 

        OBLIGOR:       TACTICAL AIR DEFENSE SERVICES, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:


        SECURED PARTY:  
   
   
         

--------------------------------------------------------------------------------

Mark T. Daniels



 
13

--------------------------------------------------------------------------------


 


SCHEDULE A


Principal Offices
 


--------------------------------------------------------------------------------



SCHEDULE B


Permitted Liens
 


--------------------------------------------------------------------------------



SCHEDULE C


Jurisdictions


Utah
Texas
Ukraine
British Columbia
 

--------------------------------------------------------------------------------



EXHIBIT 7(e)-I
 
FORM OF SUBSIDIARY SECURITY AGREEMENT 
 
THIS SECURITY AGREEMENT, dated as of the ____ day of July, 2006 (the
“Agreement”), is entered into by and among Mark Daniels (the “Secured Party”),
and [ ], a Nevada corporation (the “Obligor”). All capitalized terms not
otherwise defined herein, shall have the meanings set forth in the Asset
Purchase Agreement (as hereinafter defined).
 
W I T N E S S E T H:
 
WHEREAS, concurrently on the date hereof, Tactical Air Defense Services, Inc., a
Nevada corporation, (“Parent”), its subsidiaries (including Obligor, the
“Subsidiaries”), entered into an Asset Purchase Agreement (the “Asset Purchase
Agreement”) with AeroGroup Incorporated and its Subsidiaries (collectively, the
“Sellers”), pursuant to which, among other things, the Purchasers agreed to
assume a Secured Promissory Note issued to Secured Party in the aggregate the
principal amount of $1,100,000 (the “Promissory Note”) which Promissory Note is
guaranteed as to payment by Obligor; and
 
WHEREAS, in order to induce the Sellers to enter into the Asset Purchase
Agreement the Obligor and the Subsidiaries have agreed to execute and deliver to
the Secured Party this Agreement for the benefit of the Secured Party and to
grant him a security interest in certain property of the Obligor, to secure the
prompt payment, performance and discharge in full of all of the obligations of
the Obligor under the Promissory Note.
 
NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt a sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
1.  Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
“general intangibles” and “proceeds”) shall have the respective meanings given
such terms in Article 9 of the UCC.
 
(a)  “Collateral” means the collateral in which the Secured Party is granted a
security interest by this Agreement and which shall include the following,
whether presently owned or existing or hereafter acquired or coming into
existence, and all additions and accessions thereto and all substitutions and
replacements thereof, and all proceeds, products and accounts thereof,
including, without limitation, all proceeds from the sale or transfer of the
Collateral and of insurance covering the same and of any tort claims in
connection therewith:
 
(i)  all Goods of the Obligor, including, without limitations, all machinery,
equipment, computers, motor vehicles, aircraft, aircraft parts, avionics,
trucks, tanks, boats, ships, appliances, furniture, special and general tools,
fixtures, test and quality control devices and other equipment of every kind and
nature and wherever situated, together with all documents of title and documents
representing the same, all additions and accessions thereto, replacements
therefor, all parts therefor, and all substitutes for any of the foregoing and
all other items used and useful in connection with the Obligor’s businesses and
all improvements thereto (collectively, the “Equipment”); and
 

--------------------------------------------------------------------------------


 
(ii)  All Inventory of the Obligor; and
 
(iii)  All of the Obligor’s contract rights and general intangibles, including,
without limitation, all partnership interests, stock or other securities,
licenses, distribution and other agreements, computer software development
rights, leases, franchises, customer lists, quality control procedures, grants
and rights, goodwill, trademarks, service marks, trade styles, trade names,
patents, patent applications, copyrights, deposit accounts, and income tax
refunds (collectively, the “General Intangibles”); and
 
(iv)  All Receivables of the Obligor including all insurance proceeds, and
rights to refunds or indemnification whatsoever owing, together with all
instruments, all documents of title representing any of the foregoing, all
rights in any merchandising, goods, equipment, motor vehicles and trucks which
any of the same may represent, and all right, title, security and guaranties
with respect to each Receivable, including any right of stoppage in transit; and
 
(v)  All of the Obligor’s documents, instruments and chattel paper, files,
records, books of account, business papers, computer programs and the products
and proceeds of all of the foregoing Collateral set forth in clauses (i)-(iv)
above.
 
(b)  “Obligations” means all of the Obligor’s obligations under the Promissory
Note, in each case, whether now or hereafter existing, voluntary or involuntary,
direct or indirect, absolute or contingent, liquidated or unliquidated, whether
or not jointly owed with others, and whether or not from time to time decreased
or extinguished and later decreased, created or incurred, and all or any portion
of such obligations or liabilities that are paid, to the extent all or any part
of such payment is avoided or recovered directly or indirectly from the Secured
Party as a preference, fraudulent transfer or otherwise as such obligations may
be amended, supplemented, converted, extended or modified from time to time.
 
(c)  “UCC” means the Uniform Commercial Code, as currently in effect in the
State of New York; provided, however, that in the event, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of the
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection of priority and for purposes of definitions related to such
provisions.
 
2.  Grant of Security Interest.
 
(a) As an inducement for the Secured Party to enter into the Asset Purchase
Agreement and to cause Sellers to enter into the Asset Purchase Agreement, and
to secure the complete and timely payment, performance and discharge in full, as
the case may be, of all of the Obligations, except for Permitted Liens (as
hereinafter defined), the Obligor hereby, unconditionally and irrevocably,
pledge, grant and hypothecate to the Secured Party, a continuing security
interest in, a continuing lien upon, an unqualified right to possession and
disposition of and a right of set-off against, in each case to the fullest
extent permitted by law, all of the Obligor’s right, title and interest of
whatsoever kind and nature in and to the Collateral (the “Security Interest”).
 
2

--------------------------------------------------------------------------------


(b) In the event that the Obligor materially breaches any of the terms and
provisions of this Security Agreement, or should any Event of Default (as that
term is defined herein) occur, the respective positions of each Secured Party
with respect to the Collateral shall be in accordance with its respective
participations therein.
 
3.  Representations, Warranties, Covenants and Agreements of the Obligor. The
Obligor represents and warrant to, and covenant and agrees with, the Secured
Party as follows:
 
(a)  The Obligor has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Obligor of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Obligor and no further action is required by the Obligor. This
Agreement constitutes a legal, valid and binding obligation of the Obligor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.
 
(b)  The Obligor represents and warrants that it has no place of business or
offices where their respective books of account and records are kept (other than
temporarily at the offices of its attorneys or accountants), except as set forth
on Schedule A attached hereto;
 
(c)  Except as to those liens existing as of the date hereof that were disclosed
to the Secured Party by the Obligor and are set forth on the attached Schedule B
(the “Permitted Liens”), the Obligor is the sole owner of the Collateral (except
for non-exclusive licenses granted by the Obligor in the ordinary course of
business), free and clear of any liens, security interests, encumbrances, rights
or claims, and are fully authorized to grant the Security Interest in and to
pledge the Collateral. Except as to the Permitted Liens, there is not on file in
any governmental or regulatory authority, agency or recording office an
effective financing statement, security agreement, license or transfer or any
notice of any of the foregoing (other than those that have been filed in favor
of the Secured Party pursuant to this Agreement) covering or affecting any of
the Collateral. Except as to the Permitted Liens, so long as this Agreement
shall be in effect, the Obligor shall not execute and shall not knowingly permit
to be on file in any such office or agency any such financing statement or other
document or instrument (except to the extent filed or recorded in favor of the
Secured Party pursuant to the terms of this Agreement).
 
(d)  No part of the Collateral has been judged invalid or unenforceable. No
written claim has been received that any Collateral or the Obligor’s use of any
Collateral violates the rights of any third party. There has been no adverse
decision to the Obligor’s claim of ownership rights in or exclusive rights to
use the Collateral in any jurisdiction or to the Obligor’s right to keep and
maintain such Collateral in full force and effect, and there is no proceeding
involving said rights pending or, to the best knowledge of the Obligor,
threatened before any court, judicial body, administrative or regulatory agency,
arbitrator or other governmental authority.
 
3

--------------------------------------------------------------------------------


(e)  The Obligor shall at all times maintain their books of account and records
relating to the Collateral at its principal place of business and may not
relocate such books of account and records unless it delivers to the Secured
Party at least thirty (30) days prior to such relocation (i) written notice of
such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements and other
necessary documents have been filed and recorded and other steps have been taken
to perfect the Security Interest to create in favor of the Secured Party valid,
perfected and continuing liens in the Collateral.
 
(f)  This Agreement creates in favor of the Secured Party a valid security
interest in the Collateral securing the payment and performance of the
Obligations and, upon making the filings described in the immediately following
sentence, a perfected security interest in such Collateral. Except for the
filing of financing statements on Form-1 under the UCC with the jurisdictions
indicated on Schedule C, attached hereto, no authorization or approval of or
filing with or notice to any governmental authority or regulatory body is
required either (i) for the grant by the Obligor of, or the effectiveness of,
the Security Interest granted hereby or for the execution, delivery and
performance of this Agreement by the Obligor, or (ii) for the perfection of or
exercise by the Secured Party of their rights and remedies hereunder.
 
(g)  The Obligor hereby irrevocably authorize the Secured Party at any time and
from time to time to file in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (i) indicate the
Collateral regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
the State of New York as amended from time to time (“NYUCC”), or any other
Uniform Commercial Code jurisdiction; and (ii) contain any other information
required by part 5 of Article 9 of the NYUCC for the sufficiency or filing
office acceptance of any financing statement or amendment, including whether the
Obligor is an organization, the type of organization and any organization
identification number issued to the Obligor. The Obligor agrees to furnish any
such information to the Secured Parties promptly upon request. The Obligor also
ratifies its authorization for the Secured Party to have filed in any Uniform
Commercial Code jurisdiction any like initial financing statements or amendments
thereto if filed prior to the date hereof with respect to the Collateral.
 
(h)  The execution, delivery and performance of this Agreement does not conflict
with or cause a breach or default, or an event that with or without the passage
of time or notice, shall constitute a breach or default, under any agreement to
which Obligor is a party or by which Obligor is bound. No consent (including,
without limitation, from stockholders or creditors of the Obligor) is required
for the Obligor to enter into and perform its obligations hereunder.
 
(i)  The Obligor shall at all times maintain the liens and Security Interest
provided for hereunder as valid and perfected liens and security interests in
the Collateral in favor of the Secured Party until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 11. The
Obligor hereby agrees to defend the same against any and all persons. The
Obligor shall safeguard and protect all Collateral for the account of the
Secured Party. At the request of the Secured Party, the Obligor will pay the
cost of filing one or more financing statements pursuant to the UCC (or any
other applicable statute) in form reasonably satisfactory to the Secured Party
in all public offices wherever filing is, or is deemed by the Secured Party to
be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, the Obligor shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interest hereunder, and the Obligor shall obtain and furnish to the
Secured Party from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interest hereunder.
 
4

--------------------------------------------------------------------------------


(j)  So long as the Obligor shall have any obligations under the Promissory
Note, the Obligor shall not, without the Secured Party’s written consent,
transfer, pledge, hypothecate, encumber, license (except for non-exclusive
licenses granted by the Obligor in the ordinary course of business), sell
(except for sales of inventory in the ordinary course of business) or otherwise
dispose of any of the Collateral.
 
(k)  The Obligor shall keep and preserve their Equipment, Inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.
 
(l)  The Obligor shall, within ten (10) days of obtaining knowledge thereof,
advise the Secured Party promptly, in sufficient detail, of any substantial
change in the Collateral, and of the occurrence of any event which would have a
material adverse effect on the value of the Collateral or on the Secured Party’s
security interest therein.
 
(m)  The Obligor shall promptly execute and deliver to the Secured Party such
further deeds, mortgages, assignments, security agreements, financing statements
or other instruments, documents, certificates and assurances and take such
further action as the Secured Party may from time to time request and may in its
sole discretion deem necessary to perfect, protect or enforce its security
interest in the Collateral.
 
(n)  The Obligor shall permit the Secured Party and their representatives and
agents to inspect the Collateral at any time, and to make copies of records
pertaining to the Collateral as may be requested by the Secured Party from time
to time.
 
(o)  The Obligor will take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.
 
(p)  The Obligor shall promptly notify the Secured Party in sufficient detail
upon becoming aware of any attachment, garnishment, execution or other legal
process levied against any Collateral and of any other information received by
the Obligor that may materially affect the value of the Collateral, the Security
Interest or the rights and remedies of the Secured Party hereunder.
 
(q)  All information heretofore, herein or hereafter supplied to the Secured
Party by or on behalf of the Obligor with respect to the Collateral is accurate
and complete in all material respects as of the date furnished.
 
4.  Defaults. The following events shall be “Events of Default”:
 
5

--------------------------------------------------------------------------------


(a)  A breach by Obligor or any of the Purchasers of their material obligations
under any of the Promissory Note, the Asset Purchase Agreement, the Guaranty and
failure to cure such breach for ten (10) days after receipt by such Obligor of
notice of such breach from the Secured Party;
 
(b)  Any representation or warranty of the Obligor or in this Agreement and/or
or any Purchaser in (i) the Asset Purchase Agreement, or (ii) any other
agreement, guaranty or other document relating to the Asset Purchase Agreement
to which such Purchaser is a party, shall prove to have been incorrect in any
material respect when made; and
 
(c)  The material failure by an Obligor to observe or perform any of its
material obligations hereunder for ten (10) days after receipt by such Obligor
of notice of such failure from the Secured Party.
 
5.  Duty To Hold In Trust. Upon the occurrence of any Event of Default and at
any time thereafter, the Obligor shall, upon receipt by it of any revenue,
income or other sums subject to the Security Interest, whether payable pursuant
to the Promissory Note, or otherwise, or of any check, draft, debenture, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Party and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Party for
application to the satisfaction of the Obligation.
 
6.  Rights and Remedies Upon Default. Upon occurrence of any Event of Default
and at any time thereafter, the Secured Party shall have the right to exercise
all of the remedies conferred hereunder and under the Promissory Notes, and the
Secured Party shall have all the rights and remedies of a secured party under
the UCC and/or any other applicable law (including the Uniform Commercial Code
of any jurisdiction in which any Collateral is then located). Without
limitation, the Secured Party shall have the following rights and powers:
 
(a)  The Secured Party shall have the right to take possession of the Collateral
and, for that purpose, enter, with the aid and assistance of any person, any
premises where the Collateral, or any part thereof, is or may be placed and
remove the same, and the Obligor shall assemble the Collateral and make it
available to the Secured Party at places which the Secured Party shall
reasonably select, whether at the Obligor’s premises or elsewhere, and make
available to the Secured Party, without rent, all of the Obligor’s respective
premises and facilities for the purpose of the Secured Party taking possession
of, removing or putting the Collateral in saleable or disposable form.
 
(b)  The Secured Party shall have the right to operate the business of the
Obligor using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Party may deem commercially reasonable, all
without (except as shall be required by applicable statute and cannot be waived)
advertisement or demand upon or notice to the Obligor or right of redemption of
the Obligor, which are hereby expressly waived. Upon each such sale, lease,
assignment or other transfer of Collateral, the Secured Party may, unless
prohibited by applicable law which cannot be waived, purchase all or any part of
the Collateral being sold, free from and discharged of all trusts, claims, right
of redemption and equities of the Obligor, which are hereby waived and released.
 
6

--------------------------------------------------------------------------------


7.  Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys' fees and expenses incurred by the Secured Party in enforcing their
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Obligations, and to the payment of
any other amounts required by applicable law, after which the Secured Party
shall pay to the Obligor any surplus proceeds. If, upon the sale, license or
other disposition of the Collateral, the proceeds thereof are insufficient to
pay all amounts to which the Secured Party are legally entitled, the Obligor
will be liable for the deficiency, together with interest thereon, at the rate
of 18% per annum (the “Default Rate”), and the reasonable fees of any attorneys
employed by the Secured Party to collect such deficiency. To the extent
permitted by applicable law, the Obligor waives all claims, damages and demands
against the Secured Party arising out of the repossession, removal, retention or
sale of the Collateral, unless due to the gross negligence or willful misconduct
of the Secured Party.
 
All ordinary costs and expenses incurred by any Secured Party in collection of
the Obligations shall be borne exclusively by the Obligor including, without
limitation, any costs, expenses, fees or disbursements incurred by outside
agencies or attorneys retained by the Secured Party to effect collections of the
Obligations or any Collateral securing the Obligations. The provisions of this
paragraph shall not apply to any suits, actions, proceedings or claims of the
nature referred to herein or otherwise which are based upon or related to the
repayment of, or the taking of security for, any loans and/or advances made by
Secured Party to the Obligor that do not arise under the Promissory Note, and
the party making such loans and/or advances shall be exclusively responsible for
such suits, actions, proceedings or claims and the payment of all such expenses
in connection therewith.
 
8.  Costs and Expenses. The Obligor agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements, continuation
statements, partial releases and/or termination statements related thereto or
any expenses of any searches reasonably required by the Secured Party. The
Obligor shall also pay all other claims and charges which in the reasonable
opinion of the Secured Party might prejudice, imperil or otherwise affect the
Collateral or the Security Interest therein. The Obligor will also, upon demand,
pay to the Secured Party the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Secured Party may incur in connection with (i) the enforcement
of this Agreement, (ii) the custody or preservation of, or the sale of,
collection from, or other realization upon, any of the Collateral, or (iii) the
exercise or enforcement of any of the rights of the Secured Party under the
Promissory Note. Until so paid, any fees payable hereunder shall be added to the
principal amount of the Promissory Note, and shall bear interest at the Default
Rate.
 
9.  Responsibility for Collateral. The Obligor assume all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Obligor hereunder or under the Promissory Note shall in no way be affected or
diminished by reason of the loss, destruction, damage or theft of any of the
Collateral or its unavailability for any reason.
 
7

--------------------------------------------------------------------------------


10.  Security Interest Absolute. All rights of the Secured Party and all
Obligations of the Obligor hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Promissory Note, or any agreement entered into in connection with the
foregoing, or any portion hereof or thereof; (b) any change in the time, manner
or place of payment or performance of, or in any other term of, all or any of
the Obligations, or any other amendment or waiver of or any consent to any
departure from the Promissory Notes, or any other agreement entered into in
connection with the foregoing; (c) any exchange, release or nonperfection of any
of the Collateral, or any release or amendment or waiver of or consent to
departure from any other collateral for, or any guaranty, or any other security,
for all or any of the Obligations; (d) any action by the Secured Party to
obtain, adjust, settle and cancel in its sole discretion any insurance claims or
matters made or arising in connection with the Collateral; or (e) any other
circumstance which might otherwise constitute any legal or equitable defense
available to the Obligor, or a discharge of all or any part of the Security
Interest granted hereby. Until the Obligations shall have been paid and
performed in full, the rights of the Secured Parties shall continue even if the
Obligations are barred for any reason, including, without limitation, the
running of the statute of limitations or bankruptcy. The Obligor expressly
waives presentment, protest, notice of protest, demand, notice of nonpayment and
demand for performance. In the event that at any time any transfer of any
Collateral or any payment received by the Secured Party hereunder shall be
deemed by final order of a court of competent jurisdiction to have been a
voidable preference or fraudulent conveyance under the bankruptcy or insolvency
laws of the United States, or shall be deemed to be otherwise due to any party
other than the Secured Party, then, in any such event, the Obligor’s obligations
hereunder shall survive cancellation of this Agreement, and shall not be
discharged or satisfied by any prior payment thereof and/or cancellation of this
Agreement, but shall remain a valid and binding obligation enforceable in
accordance with the terms and provisions hereof. The Obligor waives all right to
require the Secured Party to proceed against any other person or to apply any
Collateral which the Secured Party may hold at any time, or to marshal assets,
or to pursue any other remedy. The Obligor waives any defense arising by reason
of the application of the statute of limitations to any obligation secured
hereby.
 
11.  Term of Agreement. This Agreement and the Security Interest shall terminate
on the earlier of: (i) the repayment of all amounts due the Secured Party under
the Promissory Note. Upon such termination, the Secured Party, at the request
and at the expense of the Obligor, will join in executing any termination
statement with respect to any financing statement executed and filed pursuant to
this Agreement.
 
12.  Power of Attorney; Further Assurances.
 
(a)  The Obligor authorizes the Secured Party, and does hereby make, constitute
and appoint him and his respective agents, heirs or assigns with full power of
substitution, as the Obligor’s true and lawful attorney-in-fact, with power, in
its own name or in the name of the Obligor, to, after the occurrence and during
the continuance of an Event of Default, (i) endorse any debentures, checks,
drafts, money orders, or other instruments of payment (including payments
payable under or in respect of any policy of insurance) in respect of the
Collateral that may come into possession of the Secured Party; (ii) to sign and
endorse any UCC financing statement or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; and (v)
generally, to do, at the option of the Secured Party, and at the Obligor’s
expense, at any time, or from time to time, all acts and things which the
Secured Party deems necessary to protect, preserve and realize upon the
Collateral and the Security Interest granted therein in order to effect the
intent of this Agreement and the Promissory Note, all as fully and effectually
as the Obligor might or could do; and the Obligor hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.
 
8

--------------------------------------------------------------------------------


(b)  On a continuing basis, the Obligor will make, execute, acknowledge,
deliver, file and record, as the case may be, in the proper filing and recording
places in any jurisdiction, including, without limitation, the jurisdictions
indicated on Schedule C, attached hereto, and with the Federal Aviation
Administration, all such instruments, and take all such action as may reasonably
be deemed necessary or advisable, or as reasonably requested by the Secured
Party, to perfect the Security Interest granted hereunder and otherwise to carry
out the intent and purposes of this Agreement, or for assuring and confirming to
the Secured Party the grant or perfection of a security interest in all the
Collateral.
 
(c)  The Obligor hereby irrevocably appoints the Secured Party as the Obligor’s
attorney-in-fact, with full authority in the place and stead of the Obligor and
in the name of the Obligor, from time to time at the discretion of the Secured
Party, to take any action and to execute any instrument which the Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including the filing, in its sole discretion, of one or more financing or
continuation statements and amendments thereto, relative to any of the
Collateral without the signature of the Obligor where permitted by law.
 
13.  Notices. All notices, requests, demands and other communications hereunder
shall be in writing, with copies to all the other parties hereto, and shall be
deemed to have been duly given when (i) if delivered by hand, upon receipt, (ii)
if sent by facsimile, upon receipt of proof of sending thereof, (iii) if sent by
nationally recognized overnight delivery service (receipt requested), the next
business day or (iv) if mailed by first-class registered or certified mail,
return receipt requested, postage prepaid, four days after posting in the U.S.
mails, in each case if delivered to the following addresses:
 
If to the Obligor, to: 
c/o Tactical Air Defense Services, Inc.
5001 Airport Drive
Denison, Texas 75025
Attention: Mark T. Daniels
Telephone: (903) 786-5300
Facsimile: (903) 786-5302


9

--------------------------------------------------------------------------------


with a copy to:  
Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677
 
If to Secured Party, to:  


Mark T. Daniels
4521 PGA Blvd.
Palm Beach Gardens, Florida 33418
Tel: (561) 745-9422
Facsimile: (561) 745-5594 
 
with a copy to:   
Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677
 
14.  Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Secured Parties shall have the right, in their sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’s rights and
remedies hereunder.
 
15.  Miscellaneous.
 
(a)  No course of dealing between the Obligor and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Promissory Note
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
(b)  All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by the Promissory Note, or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.
 
(c)  This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.
 
10

--------------------------------------------------------------------------------


(d)  In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.
 
(e)  No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.
 
(f)  This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.
 
(g)  Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.
 
(h)  This Agreement shall be construed in accordance with the laws of the State
of New York, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than the State of New York in which case such
law shall govern. Each of the parties hereto irrevocably submit to the exclusive
jurisdiction of any New York State or United States federal court sitting in New
York county over any action or proceeding arising out of or relating to this
Agreement, and the parties hereto hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in such New
York State or Federal court. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The parties hereto further waive any objection to venue in the State of New York
and any objection to an action or proceeding in the State of New York on the
basis of forum non conveniens.
 
11

--------------------------------------------------------------------------------


(i)  EACH PARTY HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRAIL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY
DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATER OF
THIS AGREEMENT, INCLUDING WITHOUT LIMITATION CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT FOR EACH PARTY TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH PARTY HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT AND THAT EACH PARTY WILL CONTINUE TO RELY
ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH PARTY FURTHER WARRANTS AND
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT
SUCH PARTY HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS RIGHTS TO A JURY TRIAL
FOLLOWING SUCH CONSULTATION. THIS WAIVER IS IRREVOCABLE, MEANING THAT,
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS AND SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. IN THE EVENT OF A
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
(j)  This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 


 
[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]
 
 
 
 

12

--------------------------------------------------------------------------------



COUNTERPART SIGNATURE PAGE TO SECURITY AGREEMENT, DATED AS OF JULY __, 2006.


IN WITNESS WHEREOF, the parties hereto, intending to be bound hereby, have
caused this Security Agreement to be executed the day and year first above
written.
 

        OBLIGOR:       [____________________________________]  
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 

        SECURED PARTY:  
   
   
          

--------------------------------------------------------------------------------

Mark T. Daniels



 
 
13

--------------------------------------------------------------------------------







SCHEDULE A


Principal Offices
 
 

 

--------------------------------------------------------------------------------



SCHEDULE B


Permitted Liens


 

 

--------------------------------------------------------------------------------



SCHEDULE C


Jurisdictions


Utah
Texas
Ukraine
British Columbia
 

--------------------------------------------------------------------------------




EXHIBIT 7(f)


FORM OF GUARANTY


THIS GUARANTY, dated as of July ___, 2006 (the "Guaranty"), is made by
[_______________________], a Nevada corporation (the "Guarantor"), in favor of
Mark Daniels (the “Secured Party”).


RECITALS


A. Concurrently herewith, Tactical Air Defense Services, Inc. (“Purchaser
Parent”), the Guarantor, Genesis aviation Acquisition, Inc., OneSource Aviation
Acquisition Inc., and Resource Financial Aviation Holdings, Inc. (together with
Guarantor, the “Subsidiaries”) and AeroGroup Incorporated (“AeroGroup”) and its
wholly-owned subsidiaries, Genesis Acquisition, Inc., Resource Financial Holding
Acquisition, Inc. and OneSource Acquisition, Inc. (the “LLC Sellers” and,
together with AeroGroup, the “Sellers”) entered into a Asset Purchase Agreement
(the “Asset Purchase Agreement”), pursuant to which the Purchaser Parent has
assumed the obligations of the Sellers pursuant to that certain Secured Party a
Promissory Note (the “Note”), in the original aggregate principal amount of
$1,100,000, issued to Secured Party (as defined in the Asset Purchase Agreement)
(all capitalized terms not otherwise defined herein shall have the respective
meanings assigned to them in the Asset Purchase Agreement); and


B. It is a condition precedent to the Closing of the acquisition contemplated by
the Asset Purchase Agreement, that the Purchaser Parent shall have assumed all
of the obligations under such Note and that the Guarantor and the other
Subsidiaries shall have each executed a guaranty in favor of the Secured Party,
guaranteeing payment of the Note; and


C. The Guarantor has duly authorized the execution, delivery and performance of
this Guaranty; and


D. The Guarantor will derive substantial benefits from the acquisition of the
Purchased Assets by the Sellers, which assets were acquired in part by Sellers
from proceeds loaned by Secured Party as evidenced by the Note.


NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Secured Party to accept the
assumption of the Note as partial payment for the Purchased Assets under the
Asset Purchase Agreement, Guarantor agrees, unconditionally and absolutely, for
the benefit of the Secured Party, as follows:


1. DEFINITIONS


(a)  As used in this Agreement, the following terms shall have the following
meanings:
 

--------------------------------------------------------------------------------




(i) “Transaction Documents" shall mean the Note, the Asset Purchase Agreement,
the Security Agreement, any bills of sale, any release or assumption agreement,
and any other documents executed and delivered by any of the Purchasers in
connection with the Note or Asset Purchase Agreement.


(ii) "Parent’s Obligations" shall mean all obligations of the Purchaser Parent
under the Note and those obligations of the Subsidiaries arising under any other
documents executed and delivered by the Purchasers in connection with the Notes.


(iii) "Guarantor Documents" shall mean this Guaranty, and any other documents
executed and delivered by any guarantor in connection with any of the Parent’s
Obligations.


(iv) "U.C.C." shall mean the Uniform Commercial Code as in effect in the State
of New York.


(b)  Unless otherwise defined herein or the context otherwise requires, terms
for which meanings are provided in the U.C.C. are used in this Guaranty,
including its preamble and recitals, with such meanings.


2. GUARANTY PROVISIONS


(a) Guaranty.  Guarantor hereby absolutely, unconditionally and irrevocably (i)
guarantees the full and punctual payment when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, of all
of the Parent’s Obligations, whether for principal, interest, fees, expenses or
otherwise (including all such amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the United States
Bankruptcy Code, 11 U.S.C. 362(a), and the operation of Sections 502(b) and
506(b) of the United States Bankruptcy Code, 11 U.S.C. 502 (b) and 506(b)), and
(ii) indemnifies and holds harmless the Secured Party for any and all costs and
expenses (including reasonable attorneys' fees and expenses) incurred by the
Secured Party in enforcing any rights under this Guaranty; provided, however,
that Guarantor shall be liable under this Guaranty only for the maximum amount
of such liability that can be hereby incurred against such Guarantor without
rendering this Guaranty, as it relates to the Guarantor or to any other
Guarantor, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount. This Guaranty constitutes a
guaranty of payment when due and not of collection, and the Guarantor
specifically agrees that it shall not be necessary or required that the Secured
Party exercise any right, assert any claim or demand or enforce any remedy
whatsoever against the Purchaser Parent or any other Subsidiary or any other
Person before or as a condition to the obligations of the Guarantor hereunder.


(b)  Guaranty Absolute, etc. This Guaranty shall in all respects be a
continuing, absolute, unconditional and irrevocable guaranty of payment, and
shall remain in full force and effect until all the Parent’s Obligations have
been paid in full and all obligations of the Guarantor hereunder shall have been
paid in full. Guarantor unconditionally and absolutely guarantees that the
Parent’s Obligations will be paid strictly in accordance with the terms of the
Note under which it arises, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Party with respect thereto. The liability of the Guarantor
under this Guaranty shall be absolute, unconditional and irrevocable as to each
Guarantor irrespective of:
 
2

--------------------------------------------------------------------------------




(i) any lack of validity, legality or enforceability of the Note;
 
(ii) the failure of the Secured Party: (A) to assert any claim or demand or to
enforce any right or remedy against the Purchaser Parent or any other
Subsidiary, or any other person or entity (including any other guarantor) under
the provisions of the Note, or (B) to exercise any right or remedy against any
other guarantor of, or collateral securing, any of the Parent’s Obligations;


(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Parent’s Obligations, or any other extension,
compromise or renewal of any of the Parent’s Obligations;


(iv) any reduction, limitation, impairment or termination of the Parent’s
Obligations for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and the Guarantor hereby
waives any right to or claim of) any defense or setoff, counterclaim, recoupment
or termination whatsoever by reason of the invalidity, illegality,
nongenuineness, irregularity, compromise or unenforceability of, or any other
event or occurrence affecting, the Parent’s Obligations or otherwise;


(v) any amendment to, rescission, waiver, or other modification of, or any
consent to departure from, any of the terms of the Note;


(vi) any addition, exchange, release, surrender or non-perfection of any
collateral, or any amendment to or waiver or release or addition of, or consent
to departure from, any other guaranty, held by the Secured Party securing any of
the Parent’s Obligations; or


(vii) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any of the Purchasers, any
surety or any guarantor.


(c)  No Transfer of Assets; No Change in Corporate Status. The Guarantor agrees
that from the date of this Guaranty and until final payment in full of the
Parent’s Obligations, except in the ordinary course of business, or if the
Secured Party shall otherwise consent in writing, the Guarantor will not
transfer any assets, the aggregate fair market value of which exceeds $50,000.
The Guarantor shall not issue any securities (or derivative securities) or
rights to acquire securities or indebtedness to any other party or guaranty and
indebtedness of any party and shall not enter into any agreement obligating it
to do any of the foregoing. The Guarantor shall not transfer any of their assets
for so long as the Note is not repaid other than in the ordinary course of
business. The Guarantor shall not merge with or enter into any kind of
reorganization or combination with, any other entity.
 
3

--------------------------------------------------------------------------------




(d)  Reinstatement, etc. Guarantor agrees that this Guaranty shall continue to
be effective or be reinstated, as the case may be, if at any time any payment
(in whole or in part) of any of the Parent’s Obligations is rescinded or must
otherwise be restored by the Secured Party, upon the insolvency, bankruptcy or
reorganization of the Purchaser Parent, the Guarantor, any Subsidiary or
otherwise, all as though such payment had not been made.


(e)  Waiver, etc. The Guarantor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Parent’s Obligations
and this Guaranty and any requirement that the Secured Party protect, secure,
perfect or insure any security interest, or any property subject thereto, or
exhaust any right or take any action against the Purchasers or any other Person
(including any other guarantor) or entity or any, collateral securing the
Parent’s Obligations, as the case may be.


(f)  Waiver of Subrogation. The Guarantor hereby irrevocably waives any claim or
other rights which he may now or hereafter acquire against the Purchase Parent
or Seller that arise from the existence, payment, performance or enforcement of
any Guarantor's obligations under this Guaranty or any other Transaction
Documents, including any right of subrogation, reimbursement, exoneration, or
indemnification, any right to participate in any claim or remedy of the Secured
Party against the Purchaser Parent or any other Subsidiary or any collateral
which the Secured Party now has or hereafter acquires, whether or not such
claim, remedy or right arises in equity, or under contract, statute or common
law, including the right to take or receive from the Purchasers, directly or
indirectly, in cash or other property or by set-off or in any manner, payment or
security on account of such claim or other rights. If any amount shall be paid
to the Guarantor in violation of the preceding sentence, such amount shall be
deemed to have been paid to the Guarantor for the benefit of, and held in trust
for, the Secured Party and shall forthwith be paid to the Secured Party to be
credited and applied upon the Parent’s Obligations, whether matured or
unmatured. The Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note and from the
Sold Assets acquired by the Purchasers as a result of the issuance thereof and
that the waiver set forth in this Section 2(f) is knowingly made in
contemplation of such benefits.


(g)  Successors, Transferees and Assigns. 


(i) This Guaranty shall: (A) be binding upon the Guarantor and its successors,
transferees and assigns; and (B) inure to the benefit of and be enforceable by
the Secured Party, and his successors, transferees and assigns.


(ii)  Without limiting the generality of clause (i) of this Section 2(g), but
subject to any contrary provision contained in the Note, the Secured Party may
assign or otherwise transfer (in whole or in part) their rights in the Notes to
any other Person, and such other Person shall thereupon become vested with all
rights and benefits in respect thereof granted to such Person in exercising
rights and remedies under the Note, or otherwise, subject, however, to any
contrary provisions in such assignment or transfer.
 
4

--------------------------------------------------------------------------------




(h)  Termination. This Agreement shall terminate when there is no longer any
amount outstanding on the Note.


3. MISCELLANEOUS PROVISIONS


(a)  Binding on Successors, Transferees and Assigns; Assignment. In addition to,
and not in limitation of, Section 2(g), and subject to the Notes, this Guaranty
shall be binding upon the Guarantor and its successors, transferees and assigns
and shall inure to the benefit of and be enforceable by the Secured Parties, and
its successors, transferees and assigns (to the full extent provided pursuant to
Section 2(g)); provided, however, that the Guarantor may not assign any of its
obligations hereunder without the prior written consent of the Secured Party.


(b) Amendments, etc. No amendment to or waiver of any provision of this
Guaranty, and no consent to any departure by the Guarantor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Secured Party, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.


(c) Notices. Any notices required or permitted to be given under the terms
hereof shall be sent by certified or registered mail (return receipt requested)
or delivered personally or by courier (including a recognized overnight delivery
service) or by facsimile and shall be effective five days after being placed in
the mail, if mailed by regular United States mail, or upon receipt, if delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile, in each case addressed to a party. The addresses for such
communications shall be:


If to the Guarantor, to:


C/o Tactical Air Defense Services, Inc.
5001 Airport Drive
Denison, Texas 75025
Tel: (903) 786-5300
Facsimile: (903) 786-5302


With copy to:


Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677


5

--------------------------------------------------------------------------------


 
If to the Secured Party, to:


Mark T. Daniels
4521 PGA Blvd.
Palm Beach Gardens, Florida 33418
Tel: (561) 745-9422
Facsimile: (561) 745-5594  
 


With copy to:


Hodgson Russ LLP
60 E. 42nd Street, 37th Floor
New York, NY 10165
Attention: Jeffrey A. Rinde, Esq.
Telephone: (212) 661-3535
Facsimile: (212) 972-1677


(d)  No Waiver; Remedies. In addition to, and not in limitation of, Section 2(b)
and Section 2(e), no failure on the part of the Secured Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.


(e) Captions. Section captions used in this Guaranty are for convenience of
reference only, and shall not affect the construction of this Guaranty.


(f) Severabilitv. Wherever possible each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.


(g) Governing Law. THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK FOR PURPOSES OF ANY
ACTION OR PROCEEDING INVOLVING THIS GUARANTY, THE GUARANTOR HEREBY EXPRESSLY
SUBMITS TO THE JURISDICTION OF ALL FEDERAL AND STATE COURTS LOCATED IN THE STATE
OF NEW YORK AND CONSENTS THAT IT MAY BE SERVED WITH ANY PROCESS OR PAPER BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS SET
FORTH IN SECTION 3(C) OF THIS GUARANTY OR BY PERSONAL SERVICE WITHIN OR WITHOUT
THE STATE OF NEW YORK, PROVIDED A REASONABLE TIME FOR APPEARANCE IS ALLOWED. THE
FOREGOING SHALL NOT OPERATE IN ANY MANNER TO PROHIBIT THE SECURED PARTIES FROM
BRINGING AN ACTION AGAINST THE GUARANTOR IN ANY JURISDICTION OTHER THAN THE
STATE OF NEW YORK.
 
6

--------------------------------------------------------------------------------




(h) Waiver of Jury Trial. THE GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS
GUARANTY. THE GUARANTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND
SUFFICIENT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE SECURED PARTIES ENTERING INTO THE NOTES.


[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]
 
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first above written.
 

 
[_______________________________________]




By:       
Name:  
Title: President

 
 
8

--------------------------------------------------------------------------------



 
Exhibit 8(l)
 
Form of Patent Assignment
 
vi

--------------------------------------------------------------------------------


[v047452_img1.jpg]


--------------------------------------------------------------------------------